Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 1 of 26




                 Exhibit K
                                                                                Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 2 of 26




                                                                                                                  DEFENDANTS' REVISED PRIVILEGE LOG - July 28, 2020

                                                                                                                           FRIDMAN V. BEAN LLC , 17-CV-2041 (D.D.C. 2017)
Privilege Log - Identifier   Privilege Log - Group Identifier   Document Type      Date Sent Email From                                    Email To                                       Email CC                    Email BCC Privilege Claimed           Description
                                                                                                                                                                                                                                                            Confidential communication regarding research reports
PRIV0000001                  PRIV0000001                        Email              13-Jan-16 Taylor Sears <tsears@fusiongps.com>           Glenn Simpson <gsimpson@fusiongps.com>                                               Attorney work product       prepared at the direction of counsel and for purposes of
                                                                                                                                                                                                                                                            litigation in United States v. Prevezon
                                                                                                                                                                                                                                                            Confidential research report prepared at the direction of counsel
PRIV0000002                  PRIV0000001                        Attachment                                                                                                                                                      Attorney work product
                                                                                                                                                                                                                                                            and for purposes of litigation in United States v. Prevezon
PRIV0000003                  PRIV0000001                        Attachment                                                                                                                                                      Attorney work product       error attachment file
                                                                                                                                                                                                                                                            Confidential research report prepared at the direction of counsel
PRIV0000004                  PRIV0000001                        Attachment                                                                                                                                                      Attorney work product
                                                                                                                                                                                                                                                            and for purposes of litigation in United States v. Prevezon
PRIV0000005                  PRIV0000001                        Attachment                                                                                                                                                      Attorney work product       error attachment file
                                                                                                                                           Taylor Sears <tsears@fusiongps.com>; Patrick                                                                     Confidential communication regarding research prepared at the
                                                                                                                                                                                                                                Attorney work product;
PRIV0000006                  PRIV0000006                        Email              14-Apr-16 Glenn Simpson <gsimpson@fusiongps.com>        Corcoran <pcorcoran@fusiongps.com>; Jake                                                                         direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                                                                Attorney-client privilege
                                                                                                                                           Berkowitz <jberkowitz@fusiongps.com>                                                                             the purpose of providing legal advice
                                                                                                                                           Glenn Simpson <gsimpson@fusiongps.com>;                                                                          Confidential communication regarding research prepared at the
                                                                                                                                                                                                                                Attorney work product;
PRIV0000007                  PRIV0000007                        Email              14-Apr-16 Taylor Sears <tsears@fusiongps.com>           Patrick Corcoran <pcorcoran@fusiongps.com>;                                                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                                                                Attorney-client privilege
                                                                                                                                           Jake Berkowitz <jberkowitz@fusiongps.com>                                                                        the purpose of providing legal advice
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                                                                Attorney work product;
PRIV0000008                  PRIV0000007                        Attachment                                                                                                                                                                                  direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                                                                Attorney work product;
PRIV0000009                  PRIV0000007                        Attachment                                                                                                                                                                                  direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                                                          Jake Berkowitz
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                          <jberkowitz@fusiongps.co              Attorney work product;
PRIV0000010                  PRIV0000010                        Email              19-Apr-16 Glenn Simpson <gsimpson@fusiongps.com>        Chris Steele <chrissteele@orbisbi.com>                                                                           direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                          m>; Peter Fritsch                     Attorney-client privilege
                                                                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                                                          <pfritsch@fusiongps.com>
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                                                                Attorney work product;
PRIV0000011                  PRIV0000010                        Attachment                                                                                                                                                                                  direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                           John Moscow <jmoscow@bakerlaw.com>; Paul
                                                                                                                                           Levine <pmlevine@bakerlaw.com>; Mark                                                                             Confidential communication regarding research prepared at the
                                                                                                                                                                                                                                Attorney work product;
PRIV0000012                  PRIV0000012                        Email              19-Apr-16 Glenn Simpson <gsimpson@fusiongps.com>        Cymrot <mcymrot@bakerlaw.com>; Edward                                                                            direction of Baker Hostetler and in anticipation of litigation in US
                                                                                                                                                                                                                                Attorney-client privilege
                                                                                                                                           Baumgartner <edward@edward-austin.com>;                                                                          v. Prevezon, and for the purpose of providing legal advice
                                                                                                                                           Taylor Sears <tsears@fusiongps.com>
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                                                                Attorney work product;
PRIV0000013                  PRIV0000012                        Attachment                                                                                                                                                                                  direction of Baker Hostetler and in anticipation of litigation in US
                                                                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                            v. Prevezon, and for the purpose of providing legal advice
                                                                                                                                                                                          Chris Steele
                                                                                                                                                                                          <chrissteele@orbisbi.com>                                         Confidential communication regarding research prepared at the
                                                                                                                                                                                                                                Attorney work product;
PRIV0000014                  PRIV0000014                        Email              19-Apr-16 Peter Fritsch <pfritsch@fusiongps.com>        Glenn Simpson <gsimpson@fusiongps.com>         ; Jake Berkowitz                                                  direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                          <jberkowitz@fusiongps.co                                          the purpose of providing legal advice
                                                                                                                                                                                          m>
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                                                                Attorney work product;
PRIV0000015                  PRIV0000015                        Email              19-Apr-16 Peter Fritsch <pfritsch@fusiongps.com>        Taylor Sears <tsears@fusiongps.com>                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                                                                Attorney work product;
PRIV0000016                  PRIV0000016                        Email              19-Apr-16 Peter Fritsch <pfritsch@fusiongps.com>        Taylor Sears <tsears@fusiongps.com>                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                                                                Attorney work product;
PRIV0000017                  PRIV0000016                        Attachment                                                                                                                                                                                  direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                                                                Attorney work product;
PRIV0000018                  PRIV0000018                        Email              19-Apr-16 Jake Berkowitz <jberkowitz@fusiongps.com>     Taylor Sears <tsears@fusiongps.com>                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                                                                Attorney work product;
PRIV0000019                  PRIV0000019                        Email              19-Apr-16 Taylor Sears <tsears@fusiongps.com>           Jake Berkowitz <jberkowitz@fusiongps.com>                                                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                                                                            the purpose of providing legal advice
                                             Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 3 of 26


                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000020   PRIV0000020   Email               23-Apr-16 Nellie Ohr <neohr@aol.com>                 Jake Berkowitz <jberkowitz@fusiongps.com>                                                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000021   PRIV0000020   Attachment                                                                                                                                                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000022   PRIV0000020   Attachment                                                                                                                                                                        and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000023   PRIV0000023   Email               28-Apr-16 Nellie Ohr <neohr@aol.com>                 Jake Berkowitz <jberkowitz@fusiongps.com>                                                                and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                     Peter Fritsch <pfritsch@fusiongps.com>; Patrick                              Attorney work product;
PRIV0000028   PRIV0000028   Email              17-May-16 Jake Berkowitz <jberkowitz@fusiongps.com>                                                                                                            direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                     Corcoran <pcorcoran@fusiongps.com>                                           Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000029   PRIV0000028   Attachment                                                                                                                                                                        and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000030   PRIV0000030   Loose Document                                                                                                                                                                    and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000031   PRIV0000031   Loose Document                                                                                                                                                                    and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000032   PRIV0000032   Email              19-May-16 Peter Fritsch <pfritsch@fusiongps.com>      Patrick Corcoran <pcorcoran@fusiongps.com>                                                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000033   PRIV0000032   Attachment                                                                                                                                                                        and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000034   PRIV0000032   Attachment                                                                                                                                                                        and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000035   PRIV0000032   Attachment                                                                                                                                                                        and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000036   PRIV0000032   Attachment                                                                                                                                                                        and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                     Peter Fritsch <pfritsch@fusiongps.com>; Jake                                 Attorney work product;
PRIV0000037   PRIV0000037   Email              20-May-16 Glenn Simpson <gsimpson@fusiongps.com>                                                                                                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                     Berkowitz <jberkowitz@fusiongps.com>                                         Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000038   PRIV0000037   Attachment                                                                                                                                                                        and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000039   PRIV0000039   Email              20-May-16 Peter Fritsch <pfritsch@fusiongps.com>      Jake Berkowitz <jberkowitz@fusiongps.com>                                                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000040   PRIV0000039   Attachment                                                                                                                                                                        and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                     Thomas Catan <tcatan@fusiongps.com>; Jason                                   Attorney work product;
PRIV0000041   PRIV0000041   Email              20-May-16 Peter Fritsch <pfritsch@fusiongps.com>                                                                                                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                     Felch <jfelch@fusiongps.com>                                                 Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000042   PRIV0000041   Attachment                                                                                                                                                                        and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000043   PRIV0000041   Attachment                                                                                                                                                                        and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000044   PRIV0000044   Loose Document                                                                                                                                                                    and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000045   PRIV0000045   Loose Document                                                                                                                                                                    and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                       Jake Berkowitz                                         Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000046   PRIV0000046   Email               1-Jun-16   Peter Fritsch <pfritsch@fusiongps.com>    Erica Castro <ecastro@fusiongps.com>              <jberkowitz@fusiongps.co                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                       m>                                                     the purpose of providing legal advice
                                                                                                                                                       Jake Berkowitz                                         Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000047   PRIV0000047   Email               1-Jun-16   Erica Castro <ecastro@fusiongps.com>      Peter Fritsch <pfritsch@fusiongps.com>            <jberkowitz@fusiongps.co                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                       m>                                                     the purpose of providing legal advice
                                             Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 4 of 26


                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                       Peter Fritsch <pfritsch@fusiongps.com>; Erica                              Attorney work product;
PRIV0000048   PRIV0000048   Email               1-Jun-16   Jake Berkowitz <jberkowitz@fusiongps.com>                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                       Castro <ecastro@fusiongps.com>                                             Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                       Erica Castro               Attorney work product;
PRIV0000049   PRIV0000049   Email               1-Jun-16   Peter Fritsch <pfritsch@fusiongps.com>      Jake Berkowitz <jberkowitz@fusiongps.com>                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                       <ecastro@fusiongps.com>    Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                       Jake Berkowitz <jberkowitz@fusiongps.com>;                                 Attorney work product;
PRIV0000054   PRIV0000054   Email               6-Jun-16   Nellie Ohr <neohr@aol.com>                                                                                                                         direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                       Glenn Simpson <gsimpson@fusiongps.com>                                     Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000055   PRIV0000054   Attachment                                                                                                                                                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                       Glenn Simpson <gsimpson@fusiongps.com>;                                    Attorney work product;
PRIV0000056   PRIV0000056   Email               11-Jun-16 Nellie Ohr <neohr@aol.com>                                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                       Jake Berkowitz <jberkowitz@fusiongps.com>                                  Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000057   PRIV0000056   Attachment                                                                                                                                                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                       Jake Berkowitz <jberkowitz@fusiongps.com>;                                 Attorney work product;
PRIV0000058   PRIV0000058   Email               13-Jun-16 Nellie Ohr <neohr@aol.com>                                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                       Glenn Simpson <gsimpson@fusiongps.com>                                     Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000059   PRIV0000058   Attachment                                                                                                                                                                        and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000060   PRIV0000058   Attachment                                                                                                                                                                        and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000061   PRIV0000061   Loose Document                                                                                                                                                                    and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                       Jake Berkowitz <jberkowitz@fusiongps.com>;                                 Attorney work product;
PRIV0000062   PRIV0000062   Email               29-Jun-16 Nellie Ohr <neohr@aol.com>                                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                       Glenn Simpson <gsimpson@fusiongps.com>                                     Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000063   PRIV0000062   Attachment                                                                                                                                                                        and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000064   PRIV0000062   Attachment                                                                                                                                                                        and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                       Jake Berkowitz <jberkowitz@fusiongps.com>;                                 Attorney work product;
PRIV0000065   PRIV0000065   Email               29-Jun-16 Nellie Ohr <neohr@aol.com>                                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                       Glenn Simpson <gsimpson@fusiongps.com>                                     Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000066   PRIV0000065   Attachment                                                                                                                                                                        and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                       Sam Stainer                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000067   PRIV0000067   Email               30-Jun-16 Chris Burrows <chrisburrows@orbisbi.com>     Glenn Simpson <gsimpson@fusiongps.com>          <samstainer@orbisbi.com                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                       >                                                      the purpose of providing legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000068   PRIV0000067   Attachment                                                                                                                                                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000069   PRIV0000067   Attachment                                                                                                                                                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                       Sam Stainer                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000070   PRIV0000070   Email               30-Jun-16 Chris Burrows <chrisburrows@orbisbi.com>     Glenn Simpson <gsimpson@fusiongps.com>          <samstainer@orbisbi.com                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                       >                                                      the purpose of providing legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000071   PRIV0000070   Attachment                                                                                                                                                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                       melias@perkinscoie.com;
                                                                                                                                                       Peter Fritsch
                                                                                                                                                       <pfritsch@fusiongps.com>                               Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000072   PRIV0000072   Email               30-Jun-16 Fusion GPS <replyto@intuit.com>              LBull@perkinscoie.com                           ; Glenn Simpson                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                       <gsimpson@fusiongps.co                                 the purpose of providing legal advice
                                                                                                                                                       m>; Erica Castro
                                                                                                                                                       <ecastro@fusiongps.com>
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000073   PRIV0000072   Attachment                                                                                                                                                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                             Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 5 of 26


                                                                                                                                                                                                           Confidential communication regarding research prepared at the
                                                                                                      Erica Castro <ecastro@fusiongps.com>; Peter                              Attorney work product;
PRIV0000074   PRIV0000074   Email               30-Jun-16 Glenn Simpson <gsimpson@fusiongps.com>                                                                                                           direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                      Fritsch <pfritsch@fusiongps.com>                                         Attorney-client privilege
                                                                                                                                                                                                           the purpose of providing legal advice
                                                                                                                                                                                                           Confidential communication regarding research prepared at the
                                                                                                                                                                               Attorney work product;
PRIV0000075   PRIV0000074   Attachment                                                                                                                                                                     direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           the purpose of providing legal advice
                                                                                                                                                                                                           Confidential communication regarding research prepared at the
                                                                                                                                                                               Attorney work product;
PRIV0000076   PRIV0000074   Attachment                                                                                                                                                                     direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           the purpose of providing legal advice
                                                                                                                                                                                                           Confidential communication regarding research prepared at the
                                                                                                                                                    Peter Fritsch              Attorney work product;
PRIV0000077   PRIV0000077   Email               30-Jun-16 Erica Castro <ecastro@fusiongps.com>        Glenn Simpson <gsimpson@fusiongps.com>                                                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                    <pfritsch@fusiongps.com>   Attorney-client privilege
                                                                                                                                                                                                           the purpose of providing legal advice
                                                                                                                                                                                                           Confidential communication regarding research prepared at the
                                                                                                                                                                               Attorney work product;
PRIV0000078   PRIV0000077   Attachment                                                                                                                                                                     direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           the purpose of providing legal advice
                                                                                                                                                                                                           Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                               Attorney work product;
PRIV0000079   PRIV0000079   Loose Document                                                                                                                                                                 and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           legal advice
                                                                                                      neohr@aol.com; Jake Berkowitz                                                                        Confidential communication regarding research prepared at the
                                                                                                                                                                               Attorney work product;
PRIV0000080   PRIV0000080   Email               16-Jul-16 Nellie Ohr <neohr@aol.com>                  <jberkowitz@fusiongps.com>; Glenn Simpson                                                            direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                               Attorney-client privilege
                                                                                                      <gsimpson@fusiongps.com>                                                                             the purpose of providing legal advice
                                                                                                                                                                                                           Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                               Attorney work product;
PRIV0000081   PRIV0000080   Attachment                                                                                                                                                                     and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           legal advice
                                                                                                      neohr@aol.com; Jake Berkowitz                                                                        Confidential communication regarding research prepared at the
                                                                                                                                                                               Attorney work product;
PRIV0000082   PRIV0000082   Email               16-Jul-16 Nellie Ohr <neohr@aol.com>                  <jberkowitz@fusiongps.com>; Glenn Simpson                                                            direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                               Attorney-client privilege
                                                                                                      <gsimpson@fusiongps.com>                                                                             the purpose of providing legal advice
                                                                                                                                                                                                           Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                               Attorney work product;
PRIV0000083   PRIV0000082   Attachment                                                                                                                                                                     and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           legal advice
                                                                                                                                                                                                           Confidential communication regarding research prepared at the
                                                                                                                                                                               Attorney work product;
PRIV0000084   PRIV0000084   Email               17-Jul-16 Jake Berkowitz <jberkowitz@fusiongps.com>   Laura Seago <lseago@fusiongps.com>                                                                   direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           the purpose of providing legal advice
                                                                                                                                                                                                           Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                               Attorney work product;
PRIV0000085   PRIV0000084   Attachment                                                                                                                                                                     and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           legal advice
                                                                                                                                                                                                           Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                               Attorney work product;
PRIV0000086   PRIV0000086   Loose Document                                                                                                                                                                 and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           legal advice
                                                                                                                                                                                                           Confidential communication regarding research prepared at the
                                                                                                      Jake Berkowitz <jberkowitz@fusiongps.com>;                               Attorney work product;
PRIV0000087   PRIV0000087   Email               23-Jul-16 Nellie Ohr <neohr@aol.com>                                                                                                                       direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                      Glenn Simpson <gsimpson@fusiongps.com>                                   Attorney-client privilege
                                                                                                                                                                                                           the purpose of providing legal advice
                                                                                                                                                                                                           Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                               Attorney work product;
PRIV0000088   PRIV0000087   Attachment                                                                                                                                                                     and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           legal advice
                                                                                                                                                                                                           Confidential communication regarding research prepared at the
                                                                                                      Glenn Simpson <gsimpson@fusiongps.com>;                                  Attorney work product;
PRIV0000089   PRIV0000089   Email               25-Jul-16 Jake Berkowitz <jberkowitz@fusiongps.com>                                                                                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                      Peter Fritsch <pfritsch@fusiongps.com>                                   Attorney-client privilege
                                                                                                                                                                                                           the purpose of providing legal advice
                                                                                                                                                                                                           Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                               Attorney work product;
PRIV0000090   PRIV0000089   Attachment                                                                                                                                                                     and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           legal advice
                                                                                                                                                                                                           Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                               Attorney work product;
PRIV0000091   PRIV0000091   Loose Document                                                                                                                                                                 and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           legal advice
                                                                                                                                                                                                           Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                               Attorney work product;
PRIV0000092   PRIV0000092   Loose Document                                                                                                                                                                 and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           legal advice
                                                                                                                                                                                                           Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                               Attorney work product;
PRIV0000093   PRIV0000093   Email               27-Jul-16 Jake Berkowitz <jberkowitz@fusiongps.com>   Peter Fritsch <pfritsch@fusiongps.com>                                                               and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           legal advice
                                                                                                                                                                                                           Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                               Attorney work product;
PRIV0000094   PRIV0000093   Attachment                                                                                                                                                                     and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           legal advice
                                                                                                                                                    Jake Berkowitz                                         Confidential communication regarding research prepared at the
                                                                                                                                                                               Attorney work product;
PRIV0000095   PRIV0000095   Email               27-Jul-16 Peter Fritsch <pfritsch@fusiongps.com>      Glenn Simpson <gsimpson@fusiongps.com>        <jberkowitz@fusiongps.co                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                    m>                                                     the purpose of providing legal advice
                                                                                                                                                                                                           Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                               Attorney work product;
PRIV0000096   PRIV0000095   Attachment                                                                                                                                                                     and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           legal advice
                                                                                                                                                                                                           Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                               Attorney work product;
PRIV0000097   PRIV0000097   Loose Document                                                                                                                                                                 and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           legal advice
                                             Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 6 of 26


                                                                                                                                                      Patrick Corcoran
                                                                                                                                                      <pcorcoran@fusiongps.co
                                                                                                         Edward Baumgartner <edward@edward-                                                                  Confidential communication regarding research prepared at the
                                                                                                                                                      m>; Taylor Sears           Attorney work product;
PRIV0000098   PRIV0000098   Email               9-Aug-16 Jake Berkowitz <jberkowitz@fusiongps.com>       austin.com>; Glenn Simpson                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                      <tsears@fusiongps.com>;    Attorney-client privilege
                                                                                                         <gsimpson@fusiongps.com>                                                                            the purpose of providing legal advice
                                                                                                                                                      Peter Fritsch
                                                                                                                                                      <pfritsch@fusiongps.com>
                                                                                                                                                                                                             Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                 Attorney work product;
PRIV0000099   PRIV0000098   Attachment                                                                                                                                                                       and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                 Attorney-client privilege
                                                                                                                                                                                                             legal advice
                                                                                                         Glenn Simpson <gsimpson@fusiongps.com>;                                                             Confidential communication regarding research prepared at the
                                                                                                                                                                                 Attorney work product;
PRIV0000100   PRIV0000100   Email              10-Aug-16 Patrick Corcoran <pcorcoran@fusiongps.com>      Jake Berkowitz <jberkowitz@fusiongps.com>;                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                 Attorney-client privilege
                                                                                                         Peter Fritsch <pfritsch@fusiongps.com>                                                              the purpose of providing legal advice
                                                                                                         Glenn Simpson <gsimpson@fusiongps.com>;                                                             Confidential communication regarding research prepared at the
                                                                                                                                                                                 Attorney work product;
PRIV0000101   PRIV0000101   Email              10-Aug-16 Patrick Corcoran <pcorcoran@fusiongps.com>      Jake Berkowitz <jberkowitz@fusiongps.com>;                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                 Attorney-client privilege
                                                                                                         Peter Fritsch <pfritsch@fusiongps.com>                                                              the purpose of providing legal advice
                                                                                                                                                                                                             Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                 Attorney work product;
PRIV0000102   PRIV0000101   Attachment                                                                                                                                                                       and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                 Attorney-client privilege
                                                                                                                                                                                                             legal advice
                                                                                                                                                      Glenn Simpson                                          Confidential communication regarding research prepared at the
                                                                                                                                                                                 Attorney work product;
PRIV0000103   PRIV0000103   Email              10-Aug-16 Erica Castro <ecastro@fusiongps.com>            Peter Fritsch <pfritsch@fusiongps.com>       <gsimpson@fusiongps.co                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                 Attorney-client privilege
                                                                                                                                                      m>                                                     the purpose of providing legal advice
                                                                                                                                                                                                             Confidential communication regarding research prepared at the
                                                                                                                                                                                 Attorney work product;
PRIV0000104   PRIV0000103   Attachment                                                                                                                                                                       direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                 Attorney-client privilege
                                                                                                                                                                                                             the purpose of providing legal advice
                                                                                                                                                                                                             Confidential communication regarding research prepared at the
                                                                                                                                                                                 Attorney work product;
PRIV0000105   PRIV0000103   Attachment                                                                                                                                                                       direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                 Attorney-client privilege
                                                                                                                                                                                                             the purpose of providing legal advice
                                                                                                                                                                                                             Confidential communication regarding research prepared at the
                                                                                                                                                                                 Attorney work product;
PRIV0000106   PRIV0000103   Attachment                                                                                                                                                                       direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                 Attorney-client privilege
                                                                                                                                                                                                             the purpose of providing legal advice
                                                                                                                                                                                                             Confidential communication regarding research prepared at the
                                                                                                                                                                                 Attorney work product;
PRIV0000107   PRIV0000103   Attachment                                                                                                                                                                       direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                 Attorney-client privilege
                                                                                                                                                                                                             the purpose of providing legal advice
                                                                                                                                                      Glenn Simpson                                          Confidential communication regarding research prepared at the
                                                                                                                                                                                 Attorney work product;
PRIV0000108   PRIV0000108   Email              10-Aug-16 Peter Fritsch <pfritsch@fusiongps.com>          Erica Castro <ecastro@fusiongps.com>         <gsimpson@fusiongps.co                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                 Attorney-client privilege
                                                                                                                                                      m>                                                     the purpose of providing legal advice
                                                                                                                                                      Glenn Simpson                                          Confidential communication regarding research prepared at the
                                                                                                                                                                                 Attorney work product;
PRIV0000109   PRIV0000109   Email              10-Aug-16 Erica Castro <ecastro@fusiongps.com>            Peter Fritsch <pfritsch@fusiongps.com>       <gsimpson@fusiongps.co                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                 Attorney-client privilege
                                                                                                                                                      m>                                                     the purpose of providing legal advice
                                                                                                                                                                                                             Confidential communication regarding research prepared at the
                                                                                                                                                                                 Attorney work product;
PRIV0000110   PRIV0000110   Email              10-Aug-16 Edward Baumgartner <edward@edward-austin.com>   Glenn Simpson <gsimpson@fusiongps.com>                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                 Attorney-client privilege
                                                                                                                                                                                                             the purpose of providing legal advice
                                                                                                                                                                                                             Confidential communication regarding research prepared at the
                                                                                                         Edward Baumgartner <edward@edward-                                      Attorney work product;
PRIV0000111   PRIV0000111   Email              10-Aug-16 Glenn Simpson <gsimpson@fusiongps.com>                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                         austin.com>                                                             Attorney-client privilege
                                                                                                                                                                                                             the purpose of providing legal advice
                                                                                                                                                      Jason Felch
                                                                                                                                                      <jfelch@fusiongps.com>;
                                                                                                                                                                                                             Confidential communication regarding research prepared at the
                                                                                                                                                      Glenn Simpson              Attorney work product;
PRIV0000112   PRIV0000112   Email              11-Aug-16 Peter Fritsch <pfritsch@fusiongps.com>          Patrick Corcoran <pcorcoran@fusiongps.com>                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                      <gsimpson@fusiongps.co     Attorney-client privilege
                                                                                                                                                                                                             the purpose of providing legal advice
                                                                                                                                                      m>; Thomas Catan
                                                                                                                                                      <tcatan@fusiongps.com>
                                                                                                                                                      Jason Felch
                                                                                                                                                      <jfelch@fusiongps.com>;
                                                                                                                                                                                                             Confidential communication regarding research prepared at the
                                                                                                                                                      Glenn Simpson              Attorney work product;
PRIV0000113   PRIV0000113   Email              11-Aug-16 Peter Fritsch <pfritsch@fusiongps.com>          Patrick Corcoran <pcorcoran@fusiongps.com>                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                      <gsimpson@fusiongps.co     Attorney-client privilege
                                                                                                                                                                                                             the purpose of providing legal advice
                                                                                                                                                      m>; Thomas Catan
                                                                                                                                                      <tcatan@fusiongps.com>
                                                                                                                                                      Glenn Simpson
                                                                                                                                                      <gsimpson@fusiongps.co
                                                                                                                                                                                                             Confidential communication regarding research prepared at the
                                                                                                                                                      m>; Patrick Corcoran       Attorney work product;
PRIV0000114   PRIV0000114   Email              11-Aug-16 Peter Fritsch <pfritsch@fusiongps.com>          Thomas Catan <tcatan@fusiongps.com>                                                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                      <pcorcoran@fusiongps.co    Attorney-client privilege
                                                                                                                                                                                                             the purpose of providing legal advice
                                                                                                                                                      m>; Jason Felch
                                                                                                                                                      <jfelch@fusiongps.com>
                                                                                                                                                      Jason Felch
                                                                                                                                                      <jfelch@fusiongps.com>;
                                                                                                                                                                                                             Confidential communication regarding research prepared at the
                                                                                                                                                      Glenn Simpson              Attorney work product;
PRIV0000115   PRIV0000115   Email              11-Aug-16 Peter Fritsch <pfritsch@fusiongps.com>          Patrick Corcoran <pcorcoran@fusiongps.com>                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                      <gsimpson@fusiongps.co     Attorney-client privilege
                                                                                                                                                                                                             the purpose of providing legal advice
                                                                                                                                                      m>; Thomas Catan
                                                                                                                                                      <tcatan@fusiongps.com>
                                                                                                                                                                                                             Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                 Attorney work product;
PRIV0000116   PRIV0000116   Loose Document                                                                                                                                                                   and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                 Attorney-client privilege
                                                                                                                                                                                                             legal advice
                                             Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 7 of 26


                                                                                                                                                         Jake Berkowitz
                                                                                                                                                         <jberkowitz@fusiongps.co                               Confidential communication regarding research prepared at the
                                                                                                         Edward Baumgartner <edward@edward-                                         Attorney work product;
PRIV0000117   PRIV0000117   Email              12-Aug-16 Patrick Corcoran <pcorcoran@fusiongps.com>                                                      m>; Glenn Simpson                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                         austin.com>                                                                Attorney-client privilege
                                                                                                                                                         <gsimpson@fusiongps.co                                 the purpose of providing legal advice
                                                                                                                                                         m>
                                                                                                                                                         Jake Berkowitz
                                                                                                                                                         <jberkowitz@fusiongps.co
                                                                                                                                                         m>; Glenn Simpson
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                         <gsimpson@fusiongps.co     Attorney work product;
PRIV0000118   PRIV0000118   Email              15-Aug-16 Peter Fritsch <pfritsch@fusiongps.com>          Patrick Corcoran <pcorcoran@fusiongps.com>                                                             direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                         m>; Jason Felch            Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                         <jfelch@fusiongps.com>;
                                                                                                                                                         Thomas Catan
                                                                                                                                                         <tcatan@fusiongps.com>
                                                                                                                                                         Jake Berkowitz
                                                                                                                                                         <jberkowitz@fusiongps.co
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                         Glenn Simpson <gsimpson@fusiongps.com>;         m>; Jason Felch            Attorney work product;
PRIV0000119   PRIV0000119   Email              15-Aug-16 Patrick Corcoran <pcorcoran@fusiongps.com>                                                                                                             direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                         Peter Fritsch <pfritsch@fusiongps.com>          <jfelch@fusiongps.com>;    Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                         Thomas Catan
                                                                                                                                                         <tcatan@fusiongps.com>
                                                                                                                                                         Glenn Simpson
                                                                                                                                                         <gsimpson@fusiongps.co
                                                                                                                                                         m>; Jake Berkowitz
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                         <jberkowitz@fusiongps.co   Attorney work product;
PRIV0000120   PRIV0000120   Email              15-Aug-16 Peter Fritsch <pfritsch@fusiongps.com>          Patrick Corcoran <pcorcoran@fusiongps.com>                                                             direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                         m>; Jason Felch            Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                         <jfelch@fusiongps.com>;
                                                                                                                                                         Thomas Catan
                                                                                                                                                         <tcatan@fusiongps.com>
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                         Peter Fritsch <pfritsch@fusiongps.com>; Glenn                              Attorney work product;
PRIV0000121   PRIV0000121   Email              15-Aug-16 Jake Berkowitz <jberkowitz@fusiongps.com>                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                         Simpson <gsimpson@fusiongps.com>                                           Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                         Jake Berkowitz
                                                                                                                                                         <jberkowitz@fusiongps.co                               Confidential communication regarding research prepared at the
                                                                                                         Edward Baumgartner <edward@edward-                                         Attorney work product;
PRIV0000122   PRIV0000122   Email              17-Aug-16 Patrick Corcoran <pcorcoran@fusiongps.com>                                                      m>; Glenn Simpson                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                         austin.com>                                                                Attorney-client privilege
                                                                                                                                                         <gsimpson@fusiongps.co                                 the purpose of providing legal advice
                                                                                                                                                         m>
                                                                                                         Patrick Corcoran <pcorcoran@fusiongps.com>;                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000123   PRIV0000123   Email              17-Aug-16 Glenn Simpson <gsimpson@fusiongps.com>          Jake Berkowitz <jberkowitz@fusiongps.com>;                                                             direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                         Peter Fritsch <pfritsch@fusiongps.com>                                                                 the purpose of providing legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000124   PRIV0000123   Attachment                                                                                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                         Edward Baumgartner <edward@edward-                                                                     Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000125   PRIV0000125   Email              19-Aug-16 Glenn Simpson <gsimpson@fusiongps.com>          austin.com>; Peter Fritsch                                                                             direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                         <pfritsch@fusiongps.com>                                                                               the purpose of providing legal advice
                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                    Attorney work product;
PRIV0000126   PRIV0000125   Attachment                                                                                                                                                                          and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                         Peter Fritsch              Attorney work product;
PRIV0000127   PRIV0000127   Email              19-Aug-16 Edward Baumgartner <edward@edward-austin.com>   Glenn Simpson <gsimpson@fusiongps.com>                                                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                         <pfritsch@fusiongps.com>   Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                    Attorney work product;
PRIV0000128   PRIV0000128   Attachment                                                                                                                                                                          and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                legal advice
                                                                                                         Glenn Simpson <gsimpson@fusiongps.com>;
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                         Jake Berkowitz <jberkowitz@fusiongps.com>;                                 Attorney work product;
PRIV0000129   PRIV0000129   Email              19-Aug-16 Patrick Corcoran <pcorcoran@fusiongps.com>                                                                                                             direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                         Edward Baumgartner <edward@edward-                                         Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                         austin.com>
                                                                                                                                                         Glenn Simpson
                                                                                                                                                         <gsimpson@fusiongps.co                                 Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000130   PRIV0000130   Email              20-Aug-16 Edward Baumgartner <edward@edward-austin.com>   Patrick Corcoran <pcorcoran@fusiongps.com>      m>; Jake Berkowitz                                     direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                         <jberkowitz@fusiongps.co                               the purpose of providing legal advice
                                                                                                                                                         m>
                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                    Attorney work product;
PRIV0000131   PRIV0000131   Loose Document                                                                                                                                                                      and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                legal advice
                                                                                                         Jake Berkowitz <jberkowitz@fusiongps.com>;
                                                                                                         Glenn Simpson <gsimpson@fusiongps.com>;                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000132   PRIV0000132   Email              23-Aug-16 Patrick Corcoran <pcorcoran@fusiongps.com>      Peter Fritsch <pfritsch@fusiongps.com>;                                                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                         Edward Baumgartner <edward@edward-                                                                     the purpose of providing legal advice
                                                                                                         austin.com>
                                             Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 8 of 26


                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                    Attorney work product;
PRIV0000133   PRIV0000132   Attachment                                                                                                                                                                          and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                legal advice
                                                                                                                                                         Jake Berkowitz
                                                                                                                                                         <jberkowitz@fusiongps.co
                                                                                                                                                         m>; Glenn Simpson                                      Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000134   PRIV0000134   Email              23-Aug-16 Peter Fritsch <pfritsch@fusiongps.com>          Patrick Corcoran <pcorcoran@fusiongps.com>      <gsimpson@fusiongps.co                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                         m>; Edward Baumgartner                                 the purpose of providing legal advice
                                                                                                                                                         <edward@edward-
                                                                                                                                                         austin.com>
                                                                                                         Patrick Corcoran <pcorcoran@fusiongps.com>;
                                                                                                         Jake Berkowitz <jberkowitz@fusiongps.com>;                                                             Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000135   PRIV0000135   Email              24-Aug-16 Glenn Simpson <gsimpson@fusiongps.com>          Peter Fritsch <pfritsch@fusiongps.com>;                                                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                         Edward Baumgartner <edward@edward-                                                                     the purpose of providing legal advice
                                                                                                         austin.com>
                                                                                                         Glenn Simpson <gsimpson@fusiongps.com>;
                                                                                                         Patrick Corcoran <pcorcoran@fusiongps.com>;                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000136   PRIV0000136   Email              24-Aug-16 Jake Berkowitz <jberkowitz@fusiongps.com>       Peter Fritsch <pfritsch@fusiongps.com>;                                                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                         Edward Baumgartner <edward@edward-                                                                     the purpose of providing legal advice
                                                                                                         austin.com>
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                         Sussmann, Michael A. (Perkins Coie)                                        Attorney work product;
PRIV0000137   PRIV0000137   Email              26-Aug-16 Peter Fritsch <pfritsch@fusiongps.com>                                                                                                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                         <MSussmann@perkinscoie.com>                                                Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                    Attorney work product;
PRIV0000138   PRIV0000138   Loose Document                                                                                                                                                                      and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                legal advice
                                                                                                         Glenn Simpson <gsimpson@fusiongps.com>;                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000139   PRIV0000139   Email              28-Aug-16 Lloyd Green <lloydgreen@verizon.net>            Peter Fritsch <pfritsch@fusiongps.com>; Jake                                                           direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                         Berkowitz <jberkowitz@fusiongps.com>                                                                   the purpose of providing legal advice
                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                    Attorney work product;
PRIV0000140   PRIV0000139   Attachment                                                                                                                                                                          and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                legal advice
                                                                                                         Glenn Simpson <gsimpson@fusiongps.com>;                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000141   PRIV0000141   Email              28-Aug-16 Lloyd Green <lloydgreen@verizon.net>            Peter Fritsch <pfritsch@fusiongps.com>; Jake    lloydgreen@verizon.net                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                         Berkowitz <jberkowitz@fusiongps.com>                                                                   the purpose of providing legal advice
                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                    Attorney work product;
PRIV0000142   PRIV0000141   Attachment                                                                                                                                                                          and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                legal advice
                                                                                                                                                         Glenn Simpson                                          Confidential communication regarding research prepared at the
                                                                                                         Ed Baumgartner                                                             Attorney work product;
PRIV0000143   PRIV0000143   Email              30-Aug-16 Peter Fritsch <pfritsch@fusiongps.com>                                                          <gsimpson@fusiongps.co                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                         <ebaumgartner06@gmail.com>                                                 Attorney-client privilege
                                                                                                                                                         m>                                                     the purpose of providing legal advice
                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                    Attorney work product;
PRIV0000144   PRIV0000143   Attachment                                                                                                                                                                          and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                         Glenn Simpson <gsimpson@fusiongps.com>;                                    Attorney work product;
PRIV0000145   PRIV0000145   Email              30-Aug-16 Edward Baumgartner <edward@edward-austin.com>                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                         Peter Fritsch <pfritsch@fusiongps.com>                                     Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000146   PRIV0000145   Attachment                                                                                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                         Peter Fritsch <pfritsch@fusiongps.com>; Glenn                              Attorney work product;
PRIV0000147   PRIV0000147   Email              31-Aug-16 Edward Baumgartner <edward@edward-austin.com>                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                         Simpson <gsimpson@fusiongps.com>                                           Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                    Attorney work product;
PRIV0000148   PRIV0000147   Attachment                                                                                                                                                                          and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                legal advice
                                                                                                                                                         Glenn Simpson                                          Confidential communication regarding research prepared at the
                                                                                                         Edward Baumgartner <edward@edward-                                         Attorney work product;
PRIV0000149   PRIV0000149   Email               1-Sep-16 Peter Fritsch <pfritsch@fusiongps.com>                                                          <gsimpson@fusiongps.co                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                         austin.com>                                                                Attorney-client privilege
                                                                                                                                                         m>                                                     the purpose of providing legal advice
                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                    Attorney work product;
PRIV0000150   PRIV0000150   Loose Document                                                                                                                                                                      and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                legal advice
                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                    Attorney work product;
PRIV0000151   PRIV0000151   Loose Document                                                                                                                                                                      and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                legal advice
                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                    Attorney work product;
PRIV0000152   PRIV0000152   Loose Document                                                                                                                                                                      and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                legal advice
                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                    Attorney work product;
PRIV0000153   PRIV0000153   Loose Document                                                                                                                                                                      and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                legal advice
                                             Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 9 of 26


                                                                                                         Peter Fritsch <pfritsch@fusiongps.com>;       Jake Berkowitz                                          Confidential communication regarding research prepared at the
                                                                                                                                                                                   Attorney work product;
PRIV0000154   PRIV0000154   Email               1-Sep-16 Glenn Simpson <gsimpson@fusiongps.com>          Edward Baumgartner <edward@edward-            <jberkowitz@fusiongps.co                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                   Attorney-client privilege
                                                                                                         austin.com>                                   m>                                                      the purpose of providing legal advice
                                                                                                                                                                                                               Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                   Attorney work product;
PRIV0000155   PRIV0000154   Attachment                                                                                                                                                                         and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                   Attorney-client privilege
                                                                                                                                                                                                               legal advice
                                                                                                                                                       Chris Steele
                                                                                                                                                       <chrissteele@orbisbi.com>                               Confidential communication regarding research prepared at the
                                                                                                                                                                                   Attorney work product;
PRIV0000156   PRIV0000156   Email               1-Sep-16 Sam Stainer <samstainer@orbisbi.com>            Glenn Simpson <gsimpson@fusiongps.com>        ; Chris Burrows                                         direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                   Attorney-client privilege
                                                                                                                                                       <chrisburrows@orbisbi.co                                the purpose of providing legal advice
                                                                                                                                                       m>
                                                                                                                                                                                                               Confidential communication regarding research prepared at the
                                                                                                                                                                                   Attorney work product;
PRIV0000157   PRIV0000156   Attachment                                                                                                                                                                         direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                   Attorney-client privilege
                                                                                                                                                                                                               the purpose of providing legal advice
                                                                                                                                                                                                               Confidential communication regarding research prepared at the
                                                                                                                                                                                   Attorney work product;
PRIV0000158   PRIV0000156   Attachment                                                                                                                                                                         direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                   Attorney-client privilege
                                                                                                                                                                                                               the purpose of providing legal advice
                                                                                                                                                       Chris Steele
                                                                                                                                                       <chrissteele@orbisbi.com>                               Confidential communication regarding research prepared at the
                                                                                                                                                                                   Attorney work product;
PRIV0000159   PRIV0000159   Email               1-Sep-16 Sam Stainer <samstainer@orbisbi.com>            Glenn Simpson <gsimpson@fusiongps.com>        ; Chris Burrows                                         direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                   Attorney-client privilege
                                                                                                                                                       <chrisburrows@orbisbi.co                                the purpose of providing legal advice
                                                                                                                                                       m>
                                                                                                                                                                                                               Confidential communication regarding research prepared at the
                                                                                                                                                                                   Attorney work product;
PRIV0000160   PRIV0000159   Attachment                                                                                                                                                                         direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                   Attorney-client privilege
                                                                                                                                                                                                               the purpose of providing legal advice
                                                                                                                                                       Edward Baumgartner
                                                                                                                                                       <edward@edward-
                                                                                                                                                                                                               Confidential communication regarding research prepared at the
                                                                                                                                                       austin.com>; Jake           Attorney work product;
PRIV0000161   PRIV0000161   Email               1-Sep-16 Peter Fritsch <pfritsch@fusiongps.com>          Glenn Simpson <gsimpson@fusiongps.com>                                                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                       Berkowitz                   Attorney-client privilege
                                                                                                                                                                                                               the purpose of providing legal advice
                                                                                                                                                       <jberkowitz@fusiongps.co
                                                                                                                                                       m>
                                                                                                                                                       Ed Baumgartner                                          Confidential communication regarding research prepared at the
                                                                                                                                                                                   Attorney work product;
PRIV0000162   PRIV0000162   Email               1-Sep-16 Peter Fritsch <pfritsch@fusiongps.com>          Glenn Simpson <gsimpson@fusiongps.com>        <edward@edward-                                         direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                   Attorney-client privilege
                                                                                                                                                       austin.com>                                             the purpose of providing legal advice
                                                                                                                                                                                                               Confidential communication regarding research prepared at the
                                                                                                                                                                                   Attorney work product;
PRIV0000163   PRIV0000163   Email               1-Sep-16 Glenn Simpson <gsimpson@fusiongps.com>          Erica Castro <ecastro@fusiongps.com>                                                                  direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                   Attorney-client privilege
                                                                                                                                                                                                               the purpose of providing legal advice
                                                                                                                                                                                                               Confidential communication regarding research prepared at the
                                                                                                                                                                                   Attorney work product;
PRIV0000164   PRIV0000163   Attachment                                                                                                                                                                         direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                   Attorney-client privilege
                                                                                                                                                                                                               the purpose of providing legal advice
                                                                                                                                                                                                               Confidential communication regarding research prepared at the
                                                                                                                                                                                   Attorney work product;
PRIV0000165   PRIV0000163   Attachment                                                                                                                                                                         direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                   Attorney-client privilege
                                                                                                                                                                                                               the purpose of providing legal advice
                                                                                                                                                                                                               Confidential communication regarding research prepared at the
                                                                                                         Glenn Simpson <gsimpson@fusiongps.com>;                                   Attorney work product;
PRIV0000166   PRIV0000166   Email               5-Sep-16 Edward Baumgartner <edward@edward-austin.com>                                                                                                         direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                         Peter Fritsch <pfritsch@fusiongps.com>                                    Attorney-client privilege
                                                                                                                                                                                                               the purpose of providing legal advice
                                                                                                                                                                                                               Confidential communication regarding research prepared at the
                                                                                                         Glenn Simpson <gsimpson@fusiongps.com>;                                   Attorney work product;
PRIV0000167   PRIV0000167   Email               6-Sep-16 Edward Baumgartner <edward@edward-austin.com>                                                                                                         direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                         Peter Fritsch <pfritsch@fusiongps.com>                                    Attorney-client privilege
                                                                                                                                                                                                               the purpose of providing legal advice
                                                                                                         Patrick Corcoran <pcorcoran@fusiongps.com>;
                                                                                                         Jake Berkowitz <jberkowitz@fusiongps.com>;                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                   Attorney work product;
PRIV0000168   PRIV0000168   Email               6-Sep-16 Glenn Simpson <gsimpson@fusiongps.com>          Peter Fritsch <pfritsch@fusiongps.com>;                                                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                   Attorney-client privilege
                                                                                                         Edward Baumgartner <edward@edward-                                                                    the purpose of providing legal advice
                                                                                                         austin.com>
                                                                                                         Glenn Simpson <gsimpson@fusiongps.com>;
                                                                                                         Jake Berkowitz <jberkowitz@fusiongps.com>;                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                   Attorney work product;
PRIV0000169   PRIV0000169   Email               6-Sep-16 Patrick Corcoran <pcorcoran@fusiongps.com>      Peter Fritsch <pfritsch@fusiongps.com>;                                                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                   Attorney-client privilege
                                                                                                         Edward Baumgartner <edward@edward-                                                                    the purpose of providing legal advice
                                                                                                         austin.com>
                                                                                                         Glenn Simpson <gsimpson@fusiongps.com>;
                                                                                                         Patrick Corcoran <pcorcoran@fusiongps.com>;                                                           Confidential communication regarding research prepared at the
                                                                                                                                                                                   Attorney work product;
PRIV0000170   PRIV0000170   Email               6-Sep-16 Jake Berkowitz <jberkowitz@fusiongps.com>       Peter Fritsch <pfritsch@fusiongps.com>;                                                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                   Attorney-client privilege
                                                                                                         Edward Baumgartner <edward@edward-                                                                    the purpose of providing legal advice
                                                                                                         austin.com>
                                                                                                                                                                                                               Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                   Attorney work product;
PRIV0000171   PRIV0000171   Loose Document                                                                                                                                                                     and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                   Attorney-client privilege
                                                                                                                                                                                                               legal advice
                                                                                                         Glenn Simpson <gsimpson@fusiongps.com>;
                                                                                                         Patrick Corcoran <pcorcoran@fusiongps.com>;                                                           Confidential communication regarding research prepared at the
                                                                                                                                                                                   Attorney work product;
PRIV0000172   PRIV0000172   Email               6-Sep-16 Jake Berkowitz <jberkowitz@fusiongps.com>       Peter Fritsch <pfritsch@fusiongps.com>;                                                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                   Attorney-client privilege
                                                                                                         Edward Baumgartner <edward@edward-                                                                    the purpose of providing legal advice
                                                                                                         austin.com>
                                             Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 10 of 26


                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                     Attorney work product;
PRIV0000173   PRIV0000172   Attachment                                                                                                                                                                           and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                 legal advice
                                                                                                                                                                                                                 Confidential communication regarding research prepared at the
                                                                                                                                                                                     Attorney work product;
PRIV0000174   PRIV0000174   Email               8-Sep-16 Edward Baumgartner <edward@edward-austin.com>    Peter Fritsch <pfritsch@fusiongps.com>                                                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                 the purpose of providing legal advice
                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                     Attorney work product;
PRIV0000175   PRIV0000174   Attachment                                                                                                                                                                           and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                 legal advice
                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                     Attorney work product;
PRIV0000176   PRIV0000176   Loose Document                                                                                                                                                                       and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                 legal advice
                                                                                                                                                                                                                 Confidential communication regarding research prepared at the
                                                                                                                                                                                     Attorney work product;
PRIV0000177   PRIV0000177   Email               12-Sep-16 Jake Berkowitz <jberkowitz@fusiongps.com>       Glenn Simpson <glenn.simpson@gmail.com>                                                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                 the purpose of providing legal advice
                                                                                                                                                                                                                 Confidential communication regarding research prepared at the
                                                                                                          Jake Berkowitz <jberkowitz@fusiongps.com>;                                 Attorney work product;
PRIV0000178   PRIV0000178   Email               12-Sep-16 Glenn Simpson <gsimpson@fusiongps.com>                                                                                                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          Glenn Simpson <glenn.simpson@gmail.com>                                    Attorney-client privilege
                                                                                                                                                                                                                 the purpose of providing legal advice
                                                                                                          Glenn Simpson <gsimpson@fusiongps.com>;                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                     Attorney work product;
PRIV0000179   PRIV0000179   Email               13-Sep-16 Edward Baumgartner <edward@edward-austin.com>   Peter Fritsch <pfritsch@fusiongps.com>; Jake                                                           direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                     Attorney-client privilege
                                                                                                          Berkowitz <jberkowitz@fusiongps.com>                                                                   the purpose of providing legal advice
                                                                                                                                                          Glenn Simpson
                                                                                                                                                          <gsimpson@fusiongps.co                                 Confidential communication regarding research prepared at the
                                                                                                          Edward Baumgartner <edward@edward-                                         Attorney work product;
PRIV0000180   PRIV0000180   Email               13-Sep-16 Peter Fritsch <pfritsch@fusiongps.com>                                                          m>; Jake Berkowitz                                     direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          austin.com>                                                                Attorney-client privilege
                                                                                                                                                          <jberkowitz@fusiongps.co                               the purpose of providing legal advice
                                                                                                                                                          m>
                                                                                                          Glenn Simpson <gsimpson@fusiongps.com>;                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                     Attorney work product;
PRIV0000181   PRIV0000181   Email               13-Sep-16 Edward Baumgartner <edward@edward-austin.com>   Peter Fritsch <pfritsch@fusiongps.com>; Jake                                                           direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                     Attorney-client privilege
                                                                                                          Berkowitz <jberkowitz@fusiongps.com>                                                                   the purpose of providing legal advice
                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                     Attorney work product;
PRIV0000182   PRIV0000181   Attachment                                                                                                                                                                           and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                 legal advice
                                                                                                                                                          Peter Fritsch
                                                                                                                                                          <pfritsch@fusiongps.com>                               Confidential communication regarding research prepared at the
                                                                                                                                                                                     Attorney work product;
PRIV0000183   PRIV0000183   Email               13-Sep-16 Edward Baumgartner <edward@edward-austin.com>   Glenn Simpson <gsimpson@fusiongps.com>          ; Jake Berkowitz                                       direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                          <jberkowitz@fusiongps.co                               the purpose of providing legal advice
                                                                                                                                                          m>
                                                                                                          Jason Felch <jfelch@fusiongps.com>; Glenn
                                                                                                                                                                                                                 Confidential communication regarding research prepared at the
                                                                                                          Simpson <gsimpson@fusiongps.com>; Peter                                    Attorney work product;
PRIV0000184   PRIV0000184   Email               14-Sep-16 Patrick Corcoran <pcorcoran@fusiongps.com>                                                                                                             direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          Fritsch <pfritsch@fusiongps.com>; Thomas                                   Attorney-client privilege
                                                                                                                                                                                                                 the purpose of providing legal advice
                                                                                                          Catan <tcatan@fusiongps.com>
                                                                                                                                                          Peter Fritsch
                                                                                                                                                          <pfritsch@fusiongps.com>                               Confidential communication regarding research prepared at the
                                                                                                                                                                                     Attorney work product;
PRIV0000185   PRIV0000185   Email               14-Sep-16 Edward Baumgartner <edward@edward-austin.com>   Glenn Simpson <gsimpson@fusiongps.com>          ; Jake Berkowitz                                       direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                          <jberkowitz@fusiongps.co                               the purpose of providing legal advice
                                                                                                                                                          m>
                                                                                                          Glenn Simpson <gsimpson@fusiongps.com>;                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                     Attorney work product;
PRIV0000186   PRIV0000186   Email               14-Sep-16 Edward Baumgartner <edward@edward-austin.com>   Peter Fritsch <pfritsch@fusiongps.com>; Jake                                                           direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                     Attorney-client privilege
                                                                                                          Berkowitz <jberkowitz@fusiongps.com>                                                                   the purpose of providing legal advice
                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                     Attorney work product;
PRIV0000187   PRIV0000186   Attachment                                                                                                                                                                           and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                 legal advice
                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                     Attorney work product;
PRIV0000188   PRIV0000188   Loose Document                                                                                                                                                                       and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                 legal advice
                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                     Attorney work product;
PRIV0000189   PRIV0000189   Loose Document                                                                                                                                                                       and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                 legal advice
                                                                                                          Glenn Simpson <gsimpson@fusiongps.com>;                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                     Attorney work product;
PRIV0000190   PRIV0000190   Email               15-Sep-16 Edward Baumgartner <edward@edward-austin.com>   Peter Fritsch <pfritsch@fusiongps.com>; Jake                                                           direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                     Attorney-client privilege
                                                                                                          Berkowitz <jberkowitz@fusiongps.com>                                                                   the purpose of providing legal advice
                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                     Attorney work product;
PRIV0000191   PRIV0000190   Attachment                                                                                                                                                                           and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                 legal advice
                                                                                                          Glenn Simpson <gsimpson@fusiongps.com>;
                                                                                                          Peter Fritsch <pfritsch@fusiongps.com>; Jake                                                           Confidential communication regarding research prepared at the
                                                                                                                                                                                     Attorney work product;
PRIV0000192   PRIV0000192   Email               16-Sep-16 Edward Baumgartner <edward@edward-austin.com>   Berkowitz <jberkowitz@fusiongps.com>; Patrick                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                     Attorney-client privilege
                                                                                                          Corcoran <pcorcoran@fusiongps.com>; Taylor                                                             the purpose of providing legal advice
                                                                                                          Sears <tsears@fusiongps.com>
                                                                                                                                                                                                                 Confidential communication regarding research prepared at the
                                                                                                                                                                                     Attorney work product;
PRIV0000193   PRIV0000192   Attachment                                                                                                                                                                           direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                 the purpose of providing legal advice
                                         Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 11 of 26


                                                                                                      Edward Baumgartner <edward@edward-
                                                                                                      austin.com>; Glenn Simpson
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                      <gsimpson@fusiongps.com>; Peter Fritsch                                   Attorney work product;
PRIV0000194   PRIV0000194   Email           16-Sep-16 Patrick Corcoran <pcorcoran@fusiongps.com>                                                                                                            direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                      <pfritsch@fusiongps.com>; Jake Berkowitz                                  Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                      <jberkowitz@fusiongps.com>; Taylor Sears
                                                                                                      <tsears@fusiongps.com>
                                                                                                                                                     Peter Fritsch
                                                                                                                                                     <pfritsch@fusiongps.com>
                                                                                                                                                     ; Jake Berkowitz
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                      Edward Baumgartner <edward@edward-             <jberkowitz@fusiongps.co   Attorney work product;
PRIV0000195   PRIV0000195   Email           16-Sep-16 Glenn Simpson <gsimpson@fusiongps.com>                                                                                                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                      austin.com>                                    m>; Patrick Corcoran       Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                     <pcorcoran@fusiongps.co
                                                                                                                                                     m>; Taylor Sears
                                                                                                                                                     <tsears@fusiongps.com>
                                                                                                      Jason Felch <jfelch@fusiongps.com>; Glenn
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                      Simpson <gsimpson@fusiongps.com>; Peter                                   Attorney work product;
PRIV0000196   PRIV0000196   Email           16-Sep-16 Patrick Corcoran <pcorcoran@fusiongps.com>                                                                                                            direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                      Fritsch <pfritsch@fusiongps.com>; Thomas                                  Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                      Catan <tcatan@fusiongps.com>
                                                                                                      Jason Felch <jfelch@fusiongps.com>; Thomas
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                      Catan <tcatan@fusiongps.com>; Glenn Simpson                               Attorney work product;
PRIV0000197   PRIV0000197   Email           19-Sep-16 Patrick Corcoran <pcorcoran@fusiongps.com>                                                                                                            direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                      <gsimpson@fusiongps.com>; Peter Fritsch                                   Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                      <pfritsch@fusiongps.com>
                                                                                                      Jason Felch <jfelch@fusiongps.com>; Thomas
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                      Catan <tcatan@fusiongps.com>; Glenn Simpson                               Attorney work product;
PRIV0000198   PRIV0000198   Email           20-Sep-16 Patrick Corcoran <pcorcoran@fusiongps.com>                                                                                                            direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                      <gsimpson@fusiongps.com>; Peter Fritsch                                   Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                      <pfritsch@fusiongps.com>
                                                                                                                                                     Peter Fritsch
                                                                                                                                                     <pfritsch@fusiongps.com>                               Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000199   PRIV0000199   Email           20-Sep-16 Edward Baumgartner <edward@edward-austin.com>   Glenn Simpson <gsimpson@fusiongps.com>         ; Jake Berkowitz                                       direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                     <jberkowitz@fusiongps.co                               the purpose of providing legal advice
                                                                                                                                                     m>
                                                                                                                                                     Peter Fritsch
                                                                                                                                                     <pfritsch@fusiongps.com>                               Confidential communication regarding research prepared at the
                                                                                                      Edward Baumgartner <edward@edward-                                        Attorney work product;
PRIV0000200   PRIV0000200   Email           20-Sep-16 Glenn Simpson <gsimpson@fusiongps.com>                                                         ; Jake Berkowitz                                       direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                      austin.com>                                                               Attorney-client privilege
                                                                                                                                                     <jberkowitz@fusiongps.co                               the purpose of providing legal advice
                                                                                                                                                     m>
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000201   PRIV0000200   Attachment                                                                                                                                                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                      Jason Felch <jfelch@fusiongps.com>; Peter
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                      Fritsch <pfritsch@fusiongps.com>; Glenn                                   Attorney work product;
PRIV0000202   PRIV0000202   Email           21-Sep-16 Patrick Corcoran <pcorcoran@fusiongps.com>                                                                                                            direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                      Simpson <gsimpson@fusiongps.com>; Thomas                                  Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                      Catan <tcatan@fusiongps.com>
                                                                                                      Glenn Simpson <gsimpson@fusiongps.com>;                                                               Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000203   PRIV0000203   Email           21-Sep-16 Edward Baumgartner <edward@edward-austin.com>   Peter Fritsch <pfritsch@fusiongps.com>; Jake                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                      Berkowitz <jberkowitz@fusiongps.com>                                                                  the purpose of providing legal advice
                                                                                                                                                                                                            Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                Attorney work product;
PRIV0000204   PRIV0000203   Attachment                                                                                                                                                                      and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            legal advice
                                                                                                      Jason Felch <jfelch@fusiongps.com>; Peter
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                      Fritsch <pfritsch@fusiongps.com>; Glenn                                   Attorney work product;
PRIV0000205   PRIV0000205   Email           22-Sep-16 Patrick Corcoran <pcorcoran@fusiongps.com>                                                                                                            direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                      Simpson <gsimpson@fusiongps.com>; Thomas                                  Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                      Catan <tcatan@fusiongps.com>
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000206   PRIV0000206   Email           22-Sep-16 Peter Fritsch <pfritsch@fusiongps.com>          Chris Steele <chrissteele@orbisbi.com>                                                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000207   PRIV0000207   Email           22-Sep-16 Chris Steele <chrissteele@orbisbi.com>          Peter Fritsch <pfritsch@fusiongps.com>                                                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000208   PRIV0000208   Email           22-Sep-16 Peter Fritsch <pfritsch@fusiongps.com>          Chris Steele <chrissteele@orbisbi.com>                                                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000209   PRIV0000209   Email           22-Sep-16 Peter Fritsch <pfritsch@fusiongps.com>          Chris Steele <chrissteele@orbisbi.com>                                                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                      Glenn Simpson <gsimpson@fusiongps.com>;        Laura Seago                Attorney work product;
PRIV0000210   PRIV0000210   Email           22-Sep-16 Jake Berkowitz <jberkowitz@fusiongps.com>                                                                                                             direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                      Peter Fritsch <pfritsch@fusiongps.com>         <lseago@fusiongps.com>     Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000211   PRIV0000210   Attachment                                                                                                                                                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                             Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 12 of 26


                                                                                                                                                          Glenn Simpson
                                                                                                                                                                                                                 Confidential communication regarding research prepared at the
                                                                                                                                                          <gsimpson@fusiongps.co     Attorney work product;
PRIV0000212   PRIV0000212   Email               22-Sep-16 Peter Fritsch <pfritsch@fusiongps.com>          Jake Berkowitz <jberkowitz@fusiongps.com>                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                          m>; Laura Seago            Attorney-client privilege
                                                                                                                                                                                                                 the purpose of providing legal advice
                                                                                                                                                          <lseago@fusiongps.com>
                                                                                                                                                                                                                 Confidential communication regarding research prepared at the
                                                                                                          Peter Fritsch <pfritsch@fusiongps.com>; Glenn                              Attorney work product;
PRIV0000213   PRIV0000213   Email               22-Sep-16 Edward Baumgartner <edward@edward-austin.com>                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          Simpson <gsimpson@fusiongps.com>                                           Attorney-client privilege
                                                                                                                                                                                                                 the purpose of providing legal advice
                                                                                                          Thomas Catan <tcatan@fusiongps.com>; Patrick                                                           Confidential communication regarding research prepared at the
                                                                                                                                                                                     Attorney work product;
PRIV0000214   PRIV0000214   Email               23-Sep-16 Peter Fritsch <pfritsch@fusiongps.com>          Corcoran <pcorcoran@fusiongps.com>; Jason                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                     Attorney-client privilege
                                                                                                          Felch <jfelch@fusiongps.com>                                                                           the purpose of providing legal advice
                                                                                                                                                                                                                 Confidential communication regarding research prepared at the
                                                                                                          Edward Baumgartner <edward@edward-                                         Attorney work product;
PRIV0000215   PRIV0000215   Email               23-Sep-16 Glenn Simpson <gsimpson@fusiongps.com>                                                                                                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          austin.com>                                                                Attorney-client privilege
                                                                                                                                                                                                                 the purpose of providing legal advice
                                                                                                                                                                                                                 Confidential communication regarding research prepared at the
                                                                                                                                                                                     Attorney work product;
PRIV0000216   PRIV0000216   Email               23-Sep-16 Edward Baumgartner <edward@edward-austin.com>   Glenn Simpson <gsimpson@fusiongps.com>                                                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                 the purpose of providing legal advice
                                                                                                                                                                                                                 Confidential communication regarding research prepared at the
                                                                                                                                                                                     Attorney work product;
PRIV0000217   PRIV0000217   Email               24-Sep-16 Peter Fritsch <pfritsch@fusiongps.com>          Jason Felch <jfelch@fusiongps.com>                                                                     direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                 the purpose of providing legal advice
                                                                                                                                                          Thomas Catan
                                                                                                                                                                                                                 Confidential communication regarding research prepared at the
                                                                                                                                                          <tcatan@fusiongps.com>;    Attorney work product;
PRIV0000218   PRIV0000218   Email               24-Sep-16 Patrick Corcoran <pcorcoran@fusiongps.com>      Jason Felch <jfelch@fusiongps.com>                                                                     direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                          Peter Fritsch              Attorney-client privilege
                                                                                                                                                                                                                 the purpose of providing legal advice
                                                                                                                                                          <pfritsch@fusiongps.com>
                                                                                                                                                                                                                 Confidential communication regarding research prepared at the
                                                                                                                                                                                     Attorney work product;
PRIV0000219   PRIV0000218   Attachment                                                                                                                                                                           direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                 the purpose of providing legal advice
                                                                                                                                                                                                                 Confidential communication regarding research prepared at the
                                                                                                          Jake Berkowitz <jberkowitz@fusiongps.com>;                                 Attorney work product;
PRIV0000220   PRIV0000220   Email               26-Sep-16 Peter Fritsch <pfritsch@fusiongps.com>                                                                                                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          Patrick Corcoran <pcorcoran@fusiongps.com>                                 Attorney-client privilege
                                                                                                                                                                                                                 the purpose of providing legal advice
                                                                                                                                                                                                                 Confidential communication regarding research prepared at the
                                                                                                                                                                                     Attorney work product;
PRIV0000221   PRIV0000220   Attachment                                                                                                                                                                           direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                 the purpose of providing legal advice
                                                                                                                                                                                                                 Confidential communication regarding research prepared at the
                                                                                                          Glenn Simpson <gsimpson@fusiongps.com>;                                    Attorney work product;
PRIV0000222   PRIV0000222   Email               26-Sep-16 Edward Baumgartner <edward@edward-austin.com>                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          Peter Fritsch <pfritsch@fusiongps.com>                                     Attorney-client privilege
                                                                                                                                                                                                                 the purpose of providing legal advice
                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                     Attorney work product;
PRIV0000223   PRIV0000222   Attachment                                                                                                                                                                           and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                 legal advice
                                                                                                                                                          Glenn Simpson                                          Confidential communication regarding research prepared at the
                                                                                                          Edward Baumgartner <edward@edward-                                         Attorney work product;
PRIV0000224   PRIV0000224   Email               27-Sep-16 Peter Fritsch <pfritsch@fusiongps.com>                                                          <gsimpson@fusiongps.co                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          austin.com>                                                                Attorney-client privilege
                                                                                                                                                          m>                                                     the purpose of providing legal advice
                                                                                                                                                          Glenn Simpson                                          Confidential communication regarding research prepared at the
                                                                                                                                                                                     Attorney work product;
PRIV0000225   PRIV0000225   Email               27-Sep-16 Edward Baumgartner <edward@edward-austin.com>   Peter Fritsch <pfritsch@fusiongps.com>          <gsimpson@fusiongps.co                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                          m>                                                     the purpose of providing legal advice
                                                                                                                                                          Jake Berkowitz
                                                                                                          Glenn Simpson <gsimpson@fusiongps.com>;                                                                Confidential communication regarding research prepared at the
                                                                                                                                                          <jberkowitz@fusiongps.co   Attorney work product;
PRIV0000226   PRIV0000226   Email               27-Sep-16 Laura Seago <lseago@fusiongps.com>              Edward Baumgartner <edward@edward-                                                                     direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                          m>; Peter Fritsch          Attorney-client privilege
                                                                                                          austin.com>                                                                                            the purpose of providing legal advice
                                                                                                                                                          <pfritsch@fusiongps.com>
                                                                                                                                                                                                                 Confidential communication regarding research prepared at the
                                                                                                                                                                                     Attorney work product;
PRIV0000227   PRIV0000226   Attachment                                                                                                                                                                           direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                 the purpose of providing legal advice
                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                     Attorney work product;
PRIV0000228   PRIV0000228   Loose Document                                                                                                                                                                       and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                 legal advice
                                                                                                                                                                                                                 Confidential communication regarding research prepared at the
                                                                                                          Glenn Simpson <gsimpson@fusiongps.com>;                                    Attorney work product;
PRIV0000229   PRIV0000229   Email               29-Sep-16 Jake Berkowitz <jberkowitz@fusiongps.com>                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          Peter Fritsch <pfritsch@fusiongps.com>                                     Attorney-client privilege
                                                                                                                                                                                                                 the purpose of providing legal advice
                                                                                                          Glenn Simpson <gsimpson@fusiongps.com>;                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                     Attorney work product;
PRIV0000230   PRIV0000230   Email               29-Sep-16 Edward Baumgartner <edward@edward-austin.com>   Peter Fritsch <pfritsch@fusiongps.com>; Jake                                                           direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                     Attorney-client privilege
                                                                                                          Berkowitz <jberkowitz@fusiongps.com>                                                                   the purpose of providing legal advice
                                                                                                                                                                                                                 Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                     Attorney work product;
PRIV0000231   PRIV0000230   Attachment                                                                                                                                                                           and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                     Attorney-client privilege
                                                                                                                                                                                                                 legal advice
                                                                                                                                                                                                                 Confidential communication regarding research prepared at the
                                                                                                          Peter Fritsch <pfritsch@fusiongps.com>; Jake                               Attorney work product;
PRIV0000232   PRIV0000232   Email               29-Sep-16 Edward Baumgartner <edward@edward-austin.com>                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          Berkowitz <jberkowitz@fusiongps.com>                                       Attorney-client privilege
                                                                                                                                                                                                                 the purpose of providing legal advice
                                                                                                                                                          Jake Berkowitz                                         Confidential communication regarding research prepared at the
                                                                                                          Edward Baumgartner <edward@edward-                                         Attorney work product;
PRIV0000233   PRIV0000233   Email               29-Sep-16 Peter Fritsch <pfritsch@fusiongps.com>                                                          <jberkowitz@fusiongps.co                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          austin.com>                                                                Attorney-client privilege
                                                                                                                                                          m>                                                     the purpose of providing legal advice
                                         Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 13 of 26


                                                                                                                                                                                                           Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                               Attorney work product;
PRIV0000234   PRIV0000233   Attachment                                                                                                                                                                     and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           legal advice
                                                                                                                                                    Glenn Simpson
                                                                                                                                                    <gsimpson@fusiongps.co                                 Confidential communication regarding research prepared at the
                                                                                                      Edward Baumgartner <edward@edward-                                       Attorney work product;
PRIV0000235   PRIV0000235   Email           29-Sep-16 Peter Fritsch <pfritsch@fusiongps.com>                                                        m>; Jake Berkowitz                                     direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                      austin.com>                                                              Attorney-client privilege
                                                                                                                                                    <jberkowitz@fusiongps.co                               the purpose of providing legal advice
                                                                                                                                                    m>
                                                                                                                                                    Glenn Simpson
                                                                                                                                                    <gsimpson@fusiongps.co                                 Confidential communication regarding research prepared at the
                                                                                                                                                                               Attorney work product;
PRIV0000236   PRIV0000236   Email           29-Sep-16 Edward Baumgartner <edward@edward-austin.com>   Peter Fritsch <pfritsch@fusiongps.com>        m>; Jake Berkowitz                                     direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                    <jberkowitz@fusiongps.co                               the purpose of providing legal advice
                                                                                                                                                    m>
                                                                                                                                                                                                           Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                               Attorney work product;
PRIV0000237   PRIV0000236   Attachment                                                                                                                                                                     and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           legal advice
                                                                                                                                                    Jake Berkowitz                                         Confidential communication regarding research prepared at the
                                                                                                      Peter Fritsch <pfritsch@fusiongps.com>; Glenn                            Attorney work product;
PRIV0000238   PRIV0000238   Email           29-Sep-16 Edward Baumgartner <edward@edward-austin.com>                                                 <jberkowitz@fusiongps.co                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                      Simpson <gsimpson@fusiongps.com>                                         Attorney-client privilege
                                                                                                                                                    m>                                                     the purpose of providing legal advice
                                                                                                                                                                                                           Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                               Attorney work product;
PRIV0000239   PRIV0000238   Attachment                                                                                                                                                                     and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                                                                           legal advice
                                                                                                                                                    Jake Berkowitz
                                                                                                                                                    <jberkowitz@fusiongps.co
                                                                                                                                                    m>; Taylor Sears                                       Confidential communication regarding research prepared at the
                                                                                                      Edward Baumgartner <edward@edward-                                       Attorney work product;
PRIV0000240   PRIV0000240   Email           29-Sep-16 Glenn Simpson <gsimpson@fusiongps.com>                                                        <tsears@fusiongps.com>;                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                      austin.com>                                                              Attorney-client privilege
                                                                                                                                                    Patrick Corcoran                                       the purpose of providing legal advice
                                                                                                                                                    <pcorcoran@fusiongps.co
                                                                                                                                                    m>
                                                                                                                                                    Taylor Sears
                                                                                                                                                    <tsears@fusiongps.com>;
                                                                                                                                                    Jake Berkowitz                                         Confidential communication regarding research prepared at the
                                                                                                                                                                               Attorney work product;
PRIV0000241   PRIV0000241   Email           29-Sep-16 Edward Baumgartner <edward@edward-austin.com>   Glenn Simpson <gsimpson@fusiongps.com>        <jberkowitz@fusiongps.co                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                    m>; Patrick Corcoran                                   the purpose of providing legal advice
                                                                                                                                                    <pcorcoran@fusiongps.co
                                                                                                                                                    m>
                                                                                                                                                    Glenn Simpson
                                                                                                                                                    <gsimpson@fusiongps.co
                                                                                                                                                    m>; Jake Berkowitz                                     Confidential communication regarding research prepared at the
                                                                                                      Edward Baumgartner <edward@edward-                                       Attorney work product;
PRIV0000242   PRIV0000242   Email           29-Sep-16 Taylor Sears <tsears@fusiongps.com>                                                           <jberkowitz@fusiongps.co                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                      austin.com>                                                              Attorney-client privilege
                                                                                                                                                    m>; Patrick Corcoran                                   the purpose of providing legal advice
                                                                                                                                                    <pcorcoran@fusiongps.co
                                                                                                                                                    m>
                                                                                                                                                    Glenn Simpson
                                                                                                                                                    <gsimpson@fusiongps.co                                 Confidential communication regarding research prepared at the
                                                                                                      Taylor Sears <tsears@fusiongps.com>; Edward                              Attorney work product;
PRIV0000243   PRIV0000243   Email           29-Sep-16 Jake Berkowitz <jberkowitz@fusiongps.com>                                                     m>; Patrick Corcoran                                   direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                      Baumgartner <edward@edward-austin.com>                                   Attorney-client privilege
                                                                                                                                                    <pcorcoran@fusiongps.co                                the purpose of providing legal advice
                                                                                                                                                    m>
                                                                                                                                                    Glenn Simpson
                                                                                                                                                    <gsimpson@fusiongps.co
                                                                                                                                                    m>; Jake Berkowitz                                     Confidential communication regarding research prepared at the
                                                                                                                                                                               Attorney work product;
PRIV0000244   PRIV0000244   Email           29-Sep-16 Edward Baumgartner <edward@edward-austin.com>   Taylor Sears <tsears@fusiongps.com>           <jberkowitz@fusiongps.co                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                    m>; Patrick Corcoran                                   the purpose of providing legal advice
                                                                                                                                                    <pcorcoran@fusiongps.co
                                                                                                                                                    m>
                                                                                                                                                    Glenn Simpson
                                                                                                      Edward Baumgartner <edward@edward-            <gsimpson@fusiongps.co                                 Confidential communication regarding research prepared at the
                                                                                                                                                                               Attorney work product;
PRIV0000245   PRIV0000245   Email           29-Sep-16 Jake Berkowitz <jberkowitz@fusiongps.com>       austin.com>; Taylor Sears                     m>; Patrick Corcoran                                   direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                               Attorney-client privilege
                                                                                                      <tsears@fusiongps.com>                        <pcorcoran@fusiongps.co                                the purpose of providing legal advice
                                                                                                                                                    m>
                                                                                                                                                    Taylor Sears
                                                                                                                                                    <tsears@fusiongps.com>;
                                                                                                                                                    Glenn Simpson                                          Confidential communication regarding research prepared at the
                                                                                                                                                                               Attorney work product;
PRIV0000246   PRIV0000246   Email           29-Sep-16 Edward Baumgartner <edward@edward-austin.com>   Jake Berkowitz <jberkowitz@fusiongps.com>     <gsimpson@fusiongps.co                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                               Attorney-client privilege
                                                                                                                                                    m>; Patrick Corcoran                                   the purpose of providing legal advice
                                                                                                                                                    <pcorcoran@fusiongps.co
                                                                                                                                                    m>
                                                                                                                                                    Taylor Sears
                                                                                                      Edward Baumgartner <edward@edward-            <tsears@fusiongps.com>;                                Confidential communication regarding research prepared at the
                                                                                                                                                                               Attorney work product;
PRIV0000247   PRIV0000247   Email           29-Sep-16 Glenn Simpson <gsimpson@fusiongps.com>          austin.com>; Jake Berkowitz                   Patrick Corcoran                                       direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                               Attorney-client privilege
                                                                                                      <jberkowitz@fusiongps.com>                    <pcorcoran@fusiongps.co                                the purpose of providing legal advice
                                                                                                                                                    m>
                                             Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 14 of 26


                                                                                                                                                         Jake Berkowitz
                                                                                                                                                         <jberkowitz@fusiongps.co
                                                                                                                                                         m>; Taylor Sears                                       Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000248   PRIV0000248   Email               29-Sep-16 Edward Baumgartner <edward@edward-austin.com>   Glenn Simpson <gsimpson@fusiongps.com>         <tsears@fusiongps.com>;                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                         Patrick Corcoran                                       the purpose of providing legal advice
                                                                                                                                                         <pcorcoran@fusiongps.co
                                                                                                                                                         m>
                                                                                                                                                         Jake Berkowitz
                                                                                                                                                         <jberkowitz@fusiongps.co
                                                                                                                                                         m>; Taylor Sears                                       Confidential communication regarding research prepared at the
                                                                                                          Edward Baumgartner <edward@edward-                                        Attorney work product;
PRIV0000249   PRIV0000249   Email               29-Sep-16 Glenn Simpson <gsimpson@fusiongps.com>                                                         <tsears@fusiongps.com>;                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          austin.com>                                                               Attorney-client privilege
                                                                                                                                                         Patrick Corcoran                                       the purpose of providing legal advice
                                                                                                                                                         <pcorcoran@fusiongps.co
                                                                                                                                                         m>
                                                                                                          Edward Baumgartner <edward@edward-             Glenn Simpson                                          Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000250   PRIV0000250   Email               29-Sep-16 Jake Berkowitz <jberkowitz@fusiongps.com>       austin.com>; Peter Fritsch                     <gsimpson@fusiongps.co                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                          <pfritsch@fusiongps.com>                       m>                                                     the purpose of providing legal advice
                                                                                                          Glenn Simpson <gsimpson@fusiongps.com>;                                                               Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000251   PRIV0000251   Email               30-Sep-16 Edward Baumgartner <edward@edward-austin.com>   Peter Fritsch <pfritsch@fusiongps.com>; Jake                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                          Berkowitz <jberkowitz@fusiongps.com>                                                                  the purpose of providing legal advice
                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                    Attorney work product;
PRIV0000252   PRIV0000251   Attachment                                                                                                                                                                          and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                legal advice
                                                                                                                                                                                                                Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                    Attorney work product;
PRIV0000253   PRIV0000253   Loose Document                                                                                                                                                                      and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000254   PRIV0000254   Email               5-Oct-16 Glenn Simpson <gsimpson@fusiongps.com>           Peter Fritsch <pfritsch@fusiongps.com>                                                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000255   PRIV0000255   Email               5-Oct-16 Peter Fritsch <pfritsch@fusiongps.com>           Laura Seago <lseago@fusiongps.com>                                                                    direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000256   PRIV0000256   Email               5-Oct-16 Laura Seago <lseago@fusiongps.com>               Peter Fritsch <pfritsch@fusiongps.com>                                                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000257   PRIV0000256   Attachment                                                                                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000258   PRIV0000256   Attachment                                                                                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000259   PRIV0000256   Attachment                                                                                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000260   PRIV0000256   Attachment                                                                                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000261   PRIV0000256   Attachment                                                                                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000262   PRIV0000256   Attachment                                                                                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000263   PRIV0000256   Attachment                                                                                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000264   PRIV0000264   Email               5-Oct-16 Peter Fritsch <pfritsch@fusiongps.com>           Thomas Catan <tcatan@fusiongps.com>                                                                   direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000265   PRIV0000264   Attachment                                                                                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000266   PRIV0000264   Attachment                                                                                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000267   PRIV0000264   Attachment                                                                                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                                                                                                                                                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                    Attorney work product;
PRIV0000268   PRIV0000264   Attachment                                                                                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                    Attorney-client privilege
                                                                                                                                                                                                                the purpose of providing legal advice
                                         Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 15 of 26


                                                                                                                                                                                                          Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000269   PRIV0000264   Attachment                                                                                                                                                                    direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                          the purpose of providing legal advice
                                                                                                                                                                                                          Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000270   PRIV0000264   Attachment                                                                                                                                                                    direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                          the purpose of providing legal advice
                                                                                                                                                                                                          Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000271   PRIV0000264   Attachment                                                                                                                                                                    direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                          the purpose of providing legal advice
                                                                                                                                                                                                          Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000272   PRIV0000264   Attachment                                                                                                                                                                    direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                          the purpose of providing legal advice
                                                                                                                                                     Glenn Simpson                                        Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000273   PRIV0000273   Email           5-Oct-16 Peter Fritsch <pfritsch@fusiongps.com>          Laura Seago <lseago@fusiongps.com>              <gsimpson@fusiongps.co                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                     m>                                                   the purpose of providing legal advice
                                                                                                                                                                                                          Confidential communication regarding research prepared at the
                                                                                                     Ed Baumgartner                                                           Attorney work product;
PRIV0000274   PRIV0000274   Email           5-Oct-16 Peter Fritsch <pfritsch@fusiongps.com>                                                                                                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                     <ebaumgartner06@gmail.com>                                               Attorney-client privilege
                                                                                                                                                                                                          the purpose of providing legal advice
                                                                                                                                                                                                          Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000275   PRIV0000274   Attachment                                                                                                                                                                    direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                          the purpose of providing legal advice
                                                                                                                                                                                                          Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000276   PRIV0000274   Attachment                                                                                                                                                                    direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                          the purpose of providing legal advice
                                                                                                                                                                                                          Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000277   PRIV0000274   Attachment                                                                                                                                                                    direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                          the purpose of providing legal advice
                                                                                                                                                                                                          Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000278   PRIV0000274   Attachment                                                                                                                                                                    direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                          the purpose of providing legal advice
                                                                                                                                                                                                          Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000279   PRIV0000274   Attachment                                                                                                                                                                    direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                          the purpose of providing legal advice
                                                                                                                                                                                                          Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000280   PRIV0000274   Attachment                                                                                                                                                                    direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                          the purpose of providing legal advice
                                                                                                                                                                                                          Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000281   PRIV0000274   Attachment                                                                                                                                                                    direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                          the purpose of providing legal advice
                                                                                                                                                                                                          Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000282   PRIV0000274   Attachment                                                                                                                                                                    direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                          the purpose of providing legal advice
                                                                                                                                                     Glenn Simpson                                        Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000283   PRIV0000283   Email           5-Oct-16 Laura Seago <lseago@fusiongps.com>              Peter Fritsch <pfritsch@fusiongps.com>          <gsimpson@fusiongps.co                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                     m>                                                   the purpose of providing legal advice
                                                                                                                                                     Glenn Simpson                                        Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000284   PRIV0000284   Email           5-Oct-16 Laura Seago <lseago@fusiongps.com>              Peter Fritsch <pfritsch@fusiongps.com>          <gsimpson@fusiongps.co                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                     m>                                                   the purpose of providing legal advice
                                                                                                                                                                                                          Confidential communication regarding research prepared at the
                                                                                                     Glenn Simpson <gsimpson@fusiongps.com>;                                  Attorney work product;
PRIV0000285   PRIV0000285   Email           5-Oct-16 Edward Baumgartner <edward@edward-austin.com>                                                                                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                     Peter Fritsch <pfritsch@fusiongps.com>                                   Attorney-client privilege
                                                                                                                                                                                                          the purpose of providing legal advice
                                                                                                                                                     Glenn Simpson                                        Confidential communication regarding research prepared at the
                                                                                                     Edward Baumgartner <edward@edward-                                       Attorney work product;
PRIV0000286   PRIV0000286   Email           5-Oct-16 Peter Fritsch <pfritsch@fusiongps.com>                                                          <gsimpson@fusiongps.co                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                     austin.com>                                                              Attorney-client privilege
                                                                                                                                                     m>                                                   the purpose of providing legal advice
                                                                                                                                                     Glenn Simpson                                        Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000287   PRIV0000287   Email           7-Oct-16 Edward Baumgartner <edward@edward-austin.com>   Peter Fritsch <pfritsch@fusiongps.com>          <gsimpson@fusiongps.co                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                     m>                                                   the purpose of providing legal advice
                                                                                                     Jake Berkowitz <jberkowitz@fusiongps.com>;                                                           Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000288   PRIV0000288   Email           7-Oct-16 Laura Seago <lseago@fusiongps.com>              Glenn Simpson <gsimpson@fusiongps.com>;                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                     Peter Fritsch <pfritsch@fusiongps.com>                                                               the purpose of providing legal advice
                                                                                                                                                                                                          Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000289   PRIV0000288   Attachment                                                                                                                                                                    direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                          the purpose of providing legal advice
                                                                                                                                                                                                          Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000290   PRIV0000290   Email           9-Oct-16 Peter Fritsch <pfritsch@fusiongps.com>          Glenn Simpson <gsimpson@fusiongps.com>                                                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                          the purpose of providing legal advice
                                                                                                                                                                                                          Confidential communication regarding research prepared at the
                                                                                                     Peter Fritsch <pfritsch@fusiongps.com>; Laura                            Attorney work product;
PRIV0000291   PRIV0000291   Email           9-Oct-16 Glenn Simpson <gsimpson@fusiongps.com>                                                                                                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                     Seago <lseago@fusiongps.com>                                             Attorney-client privilege
                                                                                                                                                                                                          the purpose of providing legal advice
                                                                                                                                                                                                          Confidential communication regarding research prepared at the
                                                                                                     Glenn Simpson <gsimpson@fusiongps.com>;                                  Attorney work product;
PRIV0000292   PRIV0000292   Email           9-Oct-16 Laura Seago <lseago@fusiongps.com>                                                                                                                   direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                     Peter Fritsch <pfritsch@fusiongps.com>                                   Attorney-client privilege
                                                                                                                                                                                                          the purpose of providing legal advice
                                         Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 16 of 26


                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000293   PRIV0000292   Attachment                                                                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000294   PRIV0000292   Attachment                                                                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                                                                            Glenn Simpson
                                                                                                                                            <gsimpson@fusiongps.co
                                                                                                                                            m>; Chris Steele                                        Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000295   PRIV0000295   Email           10-Oct-16 Sam Stainer <samstainer@orbisbi.com>   Erica Castro <ecastro@fusiongps.com>           <chrissteele@orbisbi.com>                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                            ; Chris Burrows                                         the purpose of providing legal advice
                                                                                                                                            <chrisburrows@orbisbi.co
                                                                                                                                            m>
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000296   PRIV0000295   Attachment                                                                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000297   PRIV0000295   Attachment                                                                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                                                                            Glenn Simpson
                                                                                                                                            <gsimpson@fusiongps.co
                                                                                                                                            m>; Chris Steele                                        Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000298   PRIV0000298   Email           10-Oct-16 Sam Stainer <samstainer@orbisbi.com>   Erica Castro <ecastro@fusiongps.com>           <chrissteele@orbisbi.com>                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                            ; Chris Burrows                                         the purpose of providing legal advice
                                                                                                                                            <chrisburrows@orbisbi.co
                                                                                                                                            m>
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000299   PRIV0000298   Attachment                                                                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                                                                            Glenn Simpson
                                                                                                                                            <gsimpson@fusiongps.co
                                                                                                                                            m>; Chris Steele                                        Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000300   PRIV0000300   Email           10-Oct-16 Erica Castro <ecastro@fusiongps.com>   Sam Stainer <samstainer@orbisbi.com>           <chrissteele@orbisbi.com>                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                            ; Chris Burrows                                         the purpose of providing legal advice
                                                                                                                                            <chrisburrows@orbisbi.co
                                                                                                                                            m>
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000301   PRIV0000300   Attachment                                                                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                             Glenn Simpson <gsimpson@fusiongps.com>;                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000302   PRIV0000302   Email           11-Oct-16 Laura Seago <lseago@fusiongps.com>     Peter Fritsch <pfritsch@fusiongps.com>; Jake                                                           direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                             Berkowitz <jberkowitz@fusiongps.com>                                                                   the purpose of providing legal advice
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000303   PRIV0000302   Attachment                                                                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000304   PRIV0000302   Attachment                                                                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000305   PRIV0000302   Attachment                                                                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000306   PRIV0000302   Attachment                                                                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000307   PRIV0000302   Attachment                                                                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000308   PRIV0000302   Attachment                                                                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000309   PRIV0000302   Attachment                                                                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000310   PRIV0000302   Attachment                                                                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000311   PRIV0000302   Attachment                                                                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000312   PRIV0000302   Attachment                                                                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                             Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 17 of 26


                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000313   PRIV0000302   Attachment                                                                                                                                                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000314   PRIV0000302   Attachment                                                                                                                                                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000315   PRIV0000302   Attachment                                                                                                                                                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000316   PRIV0000302   Attachment                                                                                                                                                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                       Glenn Simpson <gsimpson@fusiongps.com>;                                    Attorney work product;
PRIV0000317   PRIV0000317   Email               17-Oct-16 Jake Berkowitz <jberkowitz@fusiongps.com>                                                                                                           direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                       Peter Fritsch <pfritsch@fusiongps.com>                                     Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000318   PRIV0000318   Email               17-Oct-16 Peter Fritsch <pfritsch@fusiongps.com>       Laura Seago <lseago@fusiongps.com>                                                                     direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000319   PRIV0000318   Attachment                                                                                                                                                                        and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000320   PRIV0000318   Attachment                                                                                                                                                                        and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                       Peter Fritsch <pfritsch@fusiongps.com>; Jake                               Attorney work product;
PRIV0000321   PRIV0000321   Email               17-Oct-16 Laura Seago <lseago@fusiongps.com>                                                                                                                  direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                       Berkowitz <jberkowitz@fusiongps.com>                                       Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                       Jake Berkowitz                                         Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000322   PRIV0000322   Email               17-Oct-16 Peter Fritsch <pfritsch@fusiongps.com>       Laura Seago <lseago@fusiongps.com>              <jberkowitz@fusiongps.co                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                       m>                                                     the purpose of providing legal advice
                                                                                                       Jake Berkowitz <jberkowitz@fusiongps.com>;                                                             Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000323   PRIV0000323   Email               18-Oct-16 Laura Seago <lseago@fusiongps.com>           Peter Fritsch <pfritsch@fusiongps.com>; Glenn                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                       Simpson <gsimpson@fusiongps.com>                                                                       the purpose of providing legal advice
                                                                                                       Laura Seago <lseago@fusiongps.com>; Peter                                                              Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000324   PRIV0000324   Email               18-Oct-16 Jake Berkowitz <jberkowitz@fusiongps.com>    Fritsch <pfritsch@fusiongps.com>; Glenn                                                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                       Simpson <gsimpson@fusiongps.com>                                                                       the purpose of providing legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                       Laura Seago <lseago@fusiongps.com>; Jake                                   Attorney work product;
PRIV0000325   PRIV0000325   Email               18-Oct-16 Peter Fritsch <pfritsch@fusiongps.com>                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                       Berkowitz <jberkowitz@fusiongps.com>                                       Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000326   PRIV0000326   Loose Document                                                                                                                                                                    and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                                                                                                                                       Glenn Simpson
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                       <gsimpson@fusiongps.co     Attorney work product;
PRIV0000327   PRIV0000327   Email               19-Oct-16 Thomas Catan <tcatan@fusiongps.com>          Patrick Corcoran <pcorcoran@fusiongps.com>                                                             direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                       m>; Peter Fritsch          Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                       <pfritsch@fusiongps.com>

                                                                                                                                                       Glenn Simpson
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                       <gsimpson@fusiongps.co     Attorney work product;
PRIV0000328   PRIV0000328   Email               19-Oct-16 Patrick Corcoran <pcorcoran@fusiongps.com>   Thomas Catan <tcatan@fusiongps.com>                                                                    direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                       m>; Peter Fritsch          Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                       <pfritsch@fusiongps.com>
                                                                                                                                                       Thomas Catan
                                                                                                                                                       <tcatan@fusiongps.com>;                                Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000329   PRIV0000329   Email               19-Oct-16 Peter Fritsch <pfritsch@fusiongps.com>       Patrick Corcoran <pcorcoran@fusiongps.com>      Glenn Simpson                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                       <gsimpson@fusiongps.co                                 the purpose of providing legal advice
                                                                                                                                                       m>
                                                                                                                                                       Patrick Corcoran
                                                                                                                                                       <pcorcoran@fusiongps.co                                Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000330   PRIV0000330   Email               19-Oct-16 Thomas Catan <tcatan@fusiongps.com>          Peter Fritsch <pfritsch@fusiongps.com>          m>; Glenn Simpson                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                       <gsimpson@fusiongps.co                                 the purpose of providing legal advice
                                                                                                                                                       m>
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                       Glenn Simpson <gsimpson@fusiongps.com>;                                    Attorney work product;
PRIV0000331   PRIV0000331   Email               20-Oct-16 Jake Berkowitz <jberkowitz@fusiongps.com>                                                                                                           direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                       Peter Fritsch <pfritsch@fusiongps.com>                                     Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                                                  Attorney work product;
PRIV0000332   PRIV0000332   Email               28-Oct-16 Peter Fritsch <pfritsch@fusiongps.com>       Glenn Simpson <gsimpson@fusiongps.com>                                                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              the purpose of providing legal advice
                                                                                                                                                                                                              Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                  Attorney work product;
PRIV0000333   PRIV0000333   Loose Document                                                                                                                                                                    and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                  Attorney-client privilege
                                                                                                                                                                                                              legal advice
                                             Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 18 of 26


                                                                                                                                                                                      Confidential communication regarding research prepared at the
                                                                                                          Glenn Simpson <gsimpson@fusiongps.com>;         Attorney work product;
PRIV0000334   PRIV0000334   Email               31-Oct-16 Peter Fritsch <pfritsch@fusiongps.com>                                                                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          Jake Berkowitz <jberkowitz@fusiongps.com>       Attorney-client privilege
                                                                                                                                                                                      the purpose of providing legal advice
                                                                                                                                                                                      Confidential communication regarding research prepared at the
                                                                                                                                                          Attorney work product;
PRIV0000335   PRIV0000335   Email               31-Oct-16 Peter Fritsch <pfritsch@fusiongps.com>          Laura Seago <lseago@fusiongps.com>                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                          Attorney-client privilege
                                                                                                                                                                                      the purpose of providing legal advice
                                                                                                                                                                                      Confidential communication regarding research prepared at the
                                                                                                                                                          Attorney work product;
PRIV0000336   PRIV0000336   Email               31-Oct-16 Laura Seago <lseago@fusiongps.com>              Peter Fritsch <pfritsch@fusiongps.com>                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                          Attorney-client privilege
                                                                                                                                                                                      the purpose of providing legal advice
                                                                                                                                                                                      Confidential communication regarding research prepared at the
                                                                                                                                                          Attorney work product;
PRIV0000337   PRIV0000337   Email               31-Oct-16 Peter Fritsch <pfritsch@fusiongps.com>          Laura Seago <lseago@fusiongps.com>                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                          Attorney-client privilege
                                                                                                                                                                                      the purpose of providing legal advice
                                                                                                          Peter Fritsch <pfritsch@fusiongps.com>; Jake                                Confidential communication regarding research prepared at the
                                                                                                                                                          Attorney work product;
PRIV0000338   PRIV0000338   Email               31-Oct-16 Thomas Catan <tcatan@fusiongps.com>             Berkowitz <jberkowitz@fusiongps.com>; Glenn                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                          Attorney-client privilege
                                                                                                          Simpson <gsimpson@fusiongps.com>                                            the purpose of providing legal advice
                                                                                                                                                                                      Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                          Attorney work product;
PRIV0000339   PRIV0000339   Loose Document                                                                                                                                            and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                          Attorney-client privilege
                                                                                                                                                                                      legal advice
                                                                                                          Glenn Simpson <gsimpson@fusiongps.com>;
                                                                                                                                                                                      Confidential communication regarding research prepared at the
                                                                                                          Peter Fritsch <pfritsch@fusiongps.com>; Jake    Attorney work product;
PRIV0000340   PRIV0000340   Email               31-Oct-16 Edward Baumgartner <edward@edward-austin.com>                                                                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          Berkowitz <jberkowitz@fusiongps.com>; Patrick   Attorney-client privilege
                                                                                                                                                                                      the purpose of providing legal advice
                                                                                                          Corcoran <pcorcoran@fusiongps.com>
                                                                                                          Glenn Simpson <gsimpson@fusiongps.com>;
                                                                                                                                                                                      Confidential communication regarding research prepared at the
                                                                                                          Peter Fritsch <pfritsch@fusiongps.com>; Jake    Attorney work product;
PRIV0000341   PRIV0000341   Email               31-Oct-16 Edward Baumgartner <edward@edward-austin.com>                                                                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          Berkowitz <jberkowitz@fusiongps.com>; Patrick   Attorney-client privilege
                                                                                                                                                                                      the purpose of providing legal advice
                                                                                                          Corcoran <pcorcoran@fusiongps.com>
                                                                                                                                                                                      Confidential communication regarding research prepared at the
                                                                                                                                                          Attorney work product;
PRIV0000342   PRIV0000342   Email               31-Oct-16 Edward Baumgartner <ebaumgartner06@gmail.com>   Peter Fritsch <pfritsch@fusiongps.com>                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                          Attorney-client privilege
                                                                                                                                                                                      the purpose of providing legal advice
                                                                                                                                                                                      Confidential communication regarding research prepared at the
                                                                                                          Edward Baumgartner                              Attorney work product;
PRIV0000343   PRIV0000343   Email               31-Oct-16 Peter Fritsch <pfritsch@fusiongps.com>                                                                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          <ebaumgartner06@gmail.com>                      Attorney-client privilege
                                                                                                                                                                                      the purpose of providing legal advice
                                                                                                                                                                                      Confidential communication regarding research prepared at the
                                                                                                                                                          Attorney work product;
PRIV0000344   PRIV0000344   Email               31-Oct-16 Edward Baumgartner <ebaumgartner06@gmail.com>   Peter Fritsch <pfritsch@fusiongps.com>                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                          Attorney-client privilege
                                                                                                                                                                                      the purpose of providing legal advice
                                                                                                                                                                                      Confidential communication regarding research prepared at the
                                                                                                                                                          Attorney work product;
PRIV0000345   PRIV0000345   Email               31-Oct-16 Edward Baumgartner <ebaumgartner06@gmail.com>   Peter Fritsch <pfritsch@fusiongps.com>                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                          Attorney-client privilege
                                                                                                                                                                                      the purpose of providing legal advice
                                                                                                                                                                                      Confidential communication regarding research prepared at the
                                                                                                          Edward Baumgartner                              Attorney work product;
PRIV0000346   PRIV0000346   Email               31-Oct-16 Peter Fritsch <pfritsch@fusiongps.com>                                                                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          <ebaumgartner06@gmail.com>                      Attorney-client privilege
                                                                                                                                                                                      the purpose of providing legal advice
                                                                                                                                                                                      Confidential communication regarding research prepared at the
                                                                                                                                                          Attorney work product;
PRIV0000347   PRIV0000347   Email               31-Oct-16 Edward Baumgartner <ebaumgartner06@gmail.com>   Peter Fritsch <pfritsch@fusiongps.com>                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                          Attorney-client privilege
                                                                                                                                                                                      the purpose of providing legal advice
                                                                                                          Glenn Simpson <gsimpson@fusiongps.com>;
                                                                                                                                                                                      Confidential communication regarding research prepared at the
                                                                                                          Peter Fritsch <pfritsch@fusiongps.com>; Jake    Attorney work product;
PRIV0000348   PRIV0000348   Email               31-Oct-16 Lloyd Green <lloydgreen@verizon.net>                                                                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          Berkowitz <jberkowitz@fusiongps.com>; Patrick   Attorney-client privilege
                                                                                                                                                                                      the purpose of providing legal advice
                                                                                                          Corcoran <pcorcoran@fusiongps.com>
                                                                                                                                                                                      Confidential communication regarding research prepared at the
                                                                                                                                                          Attorney work product;
PRIV0000349   PRIV0000349   Email               31-Oct-16 Peter Fritsch <pfritsch@fusiongps.com>          Patrick Corcoran <pcorcoran@fusiongps.com>                                  direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                          Attorney-client privilege
                                                                                                                                                                                      the purpose of providing legal advice
                                                                                                          Lloyd Green <lloydgreen@verizon.net>; Glenn
                                                                                                                                                                                      Confidential communication regarding research prepared at the
                                                                                                          Simpson <gsimpson@fusiongps.com>; Peter         Attorney work product;
PRIV0000350   PRIV0000350   Email               31-Oct-16 Patrick Corcoran <pcorcoran@fusiongps.com>                                                                                  direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          Fritsch <pfritsch@fusiongps.com>; Jake          Attorney-client privilege
                                                                                                                                                                                      the purpose of providing legal advice
                                                                                                          Berkowitz <jberkowitz@fusiongps.com>
                                                                                                          Patrick Corcoran <pcorcoran@fusiongps.com>;
                                                                                                                                                                                      Confidential communication regarding research prepared at the
                                                                                                          Lloyd Green <lloydgreen@verizon.net>; Glenn     Attorney work product;
PRIV0000351   PRIV0000351   Email               31-Oct-16 Jake Berkowitz <jberkowitz@fusiongps.com>                                                                                   direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                          Simpson <gsimpson@fusiongps.com>; Peter         Attorney-client privilege
                                                                                                                                                                                      the purpose of providing legal advice
                                                                                                          Fritsch <pfritsch@fusiongps.com>
                                                                                                                                                                                      Confidential communication regarding research prepared at the
                                                                                                                                                          Attorney work product;
PRIV0000352   PRIV0000352   Email               31-Oct-16 Patrick Corcoran <pcorcoran@fusiongps.com>      Peter Fritsch <pfritsch@fusiongps.com>                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                          Attorney-client privilege
                                                                                                                                                                                      the purpose of providing legal advice
                                                                                                                                                                                      Confidential communication regarding research prepared at the
                                                                                                                                                          Attorney work product;
PRIV0000353   PRIV0000353   Email               31-Oct-16 Peter Fritsch <pfritsch@fusiongps.com>          Jake Berkowitz <jberkowitz@fusiongps.com>                                   direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                          Attorney-client privilege
                                                                                                                                                                                      the purpose of providing legal advice
                                                                                                                                                                                      Confidential communication regarding research prepared at the
                                                                                                                                                          Attorney work product;
PRIV0000354   PRIV0000354   Email               1-Nov-16 Edward Baumgartner <ebaumgartner06@gmail.com>    Peter Fritsch <pfritsch@fusiongps.com>                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                          Attorney-client privilege
                                                                                                                                                                                      the purpose of providing legal advice
                                    Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 19 of 26


                                                                                                                                             Jake Berkowitz
                                                                                                                                             <jberkowitz@fusiongps.co                               Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000355   PRIV0000355   Email      1-Nov-16 Peter Fritsch <pfritsch@fusiongps.com>       Thomas Catan <tcatan@fusiongps.com>             m>; Glenn Simpson                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                             <gsimpson@fusiongps.co                                 the purpose of providing legal advice
                                                                                                                                             m>
                                                                                                                                             Jake Berkowitz
                                                                                                                                             <jberkowitz@fusiongps.co                               Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000356   PRIV0000356   Email      1-Nov-16 pfritsch@fusiongps.com                       Thomas Catan <tcatan@fusiongps.com>             m>; Glenn Simpson                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                             <gsimpson@fusiongps.co                                 the purpose of providing legal advice
                                                                                                                                             m>
                                                                                             Glenn Simpson <gsimpson@fusiongps.com>;
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                             Peter Fritsch <pfritsch@fusiongps.com>; Jake                               Attorney work product;
PRIV0000357   PRIV0000357   Email      1-Nov-16 Lloyd Green <lloydgreen@verizon.net>                                                                                                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                             Berkowitz <jberkowitz@fusiongps.com>; Patrick                              Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                             Corcoran <pcorcoran@fusiongps.com>
                                                                                             Peter Fritsch <pfritsch@fusiongps.com>; Jake                                                           Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000358   PRIV0000358   Email      1-Nov-16 Thomas Catan <tcatan@fusiongps.com>          Berkowitz <jberkowitz@fusiongps.com>; Glenn                                                            direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                             Simpson <gsimpson@fusiongps.com>                                                                       the purpose of providing legal advice
                                                                                                                                             Jake Berkowitz
                                                                                                                                             <jberkowitz@fusiongps.co                               Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000359   PRIV0000359   Email      1-Nov-16 Peter Fritsch <pfritsch@fusiongps.com>       Thomas Catan <tcatan@fusiongps.com>             m>; Glenn Simpson                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                             <gsimpson@fusiongps.co                                 the purpose of providing legal advice
                                                                                                                                             m>
                                                                                             Peter Fritsch <pfritsch@fusiongps.com>; Jake                                                           Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000360   PRIV0000360   Email      1-Nov-16 Thomas Catan <tcatan@fusiongps.com>          Berkowitz <jberkowitz@fusiongps.com>; Glenn                                                            direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                             Simpson <gsimpson@fusiongps.com>                                                                       the purpose of providing legal advice
                                                                                             Glenn Simpson <gsimpson@fusiongps.com>;
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                             Peter Fritsch <pfritsch@fusiongps.com>; Jake                               Attorney work product;
PRIV0000361   PRIV0000361   Email      1-Nov-16 Lloyd Green <lloydgreen@verizon.net>                                                                                                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                             Berkowitz <jberkowitz@fusiongps.com>; Patrick                              Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                             Corcoran <pcorcoran@fusiongps.com>
                                                                                             Glenn Simpson <gsimpson@fusiongps.com>;
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                             Peter Fritsch <pfritsch@fusiongps.com>; Jake                               Attorney work product;
PRIV0000362   PRIV0000362   Email      1-Nov-16 Lloyd Green <lloydgreen@verizon.net>                                                                                                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                             Berkowitz <jberkowitz@fusiongps.com>; Patrick                              Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                             Corcoran <pcorcoran@fusiongps.com>
                                                                                             Lloyd Green <lloydgreen@verizon.net>; Glenn
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                             Simpson <gsimpson@fusiongps.com>; Peter                                    Attorney work product;
PRIV0000363   PRIV0000363   Email      1-Nov-16 Patrick Corcoran <pcorcoran@fusiongps.com>                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                             Fritsch <pfritsch@fusiongps.com>; Jake                                     Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                             Berkowitz <jberkowitz@fusiongps.com>
                                                                                             Lloyd Green <lloydgreen@verizon.net>; Glenn
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                             Simpson <gsimpson@fusiongps.com>; Peter                                    Attorney work product;
PRIV0000364   PRIV0000364   Email      1-Nov-16 Patrick Corcoran <pcorcoran@fusiongps.com>                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                             Fritsch <pfritsch@fusiongps.com>; Jake                                     Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                             Berkowitz <jberkowitz@fusiongps.com>
                                                                                             Lloyd Green <lloydgreen@verizon.net>; Glenn
                                                                                                                                                                                                    Confidential communication regarding research prepared at the
                                                                                             Simpson <gsimpson@fusiongps.com>; Peter                                    Attorney work product;
PRIV0000365   PRIV0000365   Email      1-Nov-16 Patrick Corcoran <pcorcoran@fusiongps.com>                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                             Fritsch <pfritsch@fusiongps.com>; Jake                                     Attorney-client privilege
                                                                                                                                                                                                    the purpose of providing legal advice
                                                                                             Berkowitz <jberkowitz@fusiongps.com>
                                                                                                                                             Research                                               Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000366   PRIV0000366   Email      1-Nov-16 Laura Seago <lseago@fusiongps.com>           Peter Fritsch <pfritsch@fusiongps.com>          <research@fusiongps.com                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                             >                                                      the purpose of providing legal advice
                                                                                                                                             Research                                               Confidential communication regarding research prepared at the
                                                                                             Laura Seago <lseago@fusiongps.com>; Peter                                  Attorney work product;
PRIV0000367   PRIV0000367   Email      1-Nov-16 Patrick Corcoran <pcorcoran@fusiongps.com>                                                   <research@fusiongps.com                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                             Fritsch <pfritsch@fusiongps.com>                                           Attorney-client privilege
                                                                                                                                             >                                                      the purpose of providing legal advice
                                                                                                                                             Research                                               Confidential communication regarding research prepared at the
                                                                                             Laura Seago <lseago@fusiongps.com>; Peter                                  Attorney work product;
PRIV0000368   PRIV0000368   Email      1-Nov-16 Patrick Corcoran <pcorcoran@fusiongps.com>                                                   <research@fusiongps.com                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                             Fritsch <pfritsch@fusiongps.com>                                           Attorney-client privilege
                                                                                                                                             >                                                      the purpose of providing legal advice
                                                                                                                                             Laura Seago
                                                                                                                                             <lseago@fusiongps.com>;
                                                                                                                                             Peter Fritsch                                          Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000369   PRIV0000369   Email      1-Nov-16 Jason Felch <jfelch@fusiongps.com>           Patrick Corcoran <pcorcoran@fusiongps.com>      <pfritsch@fusiongps.com>                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                             ; Research                                             the purpose of providing legal advice
                                                                                                                                             <research@fusiongps.com
                                                                                                                                             >
                                                                                                                                             Laura Seago
                                                                                                                                             <lseago@fusiongps.com>;                                Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000370   PRIV0000370   Email      1-Nov-16 Peter Fritsch <pfritsch@fusiongps.com>       Patrick Corcoran <pcorcoran@fusiongps.com>      Research                                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                             <research@fusiongps.com                                the purpose of providing legal advice
                                                                                                                                             >
                                                                                                                                             Research                                               Confidential communication regarding research prepared at the
                                                                                                                                                                        Attorney work product;
PRIV0000371   PRIV0000371   Email      1-Nov-16 Peter Fritsch <pfritsch@fusiongps.com>       Laura Seago <lseago@fusiongps.com>              <research@fusiongps.com                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                        Attorney-client privilege
                                                                                                                                             >                                                      the purpose of providing legal advice
                                    Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 20 of 26


                                                                                                                                           Laura Seago
                                                                                                                                           <lseago@fusiongps.com>;                                Confidential communication regarding research prepared at the
                                                                                                                                                                      Attorney work product;
PRIV0000372   PRIV0000372   Email      1-Nov-16 Patrick Corcoran <pcorcoran@fusiongps.com>   Peter Fritsch <pfritsch@fusiongps.com>        Research                                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                      Attorney-client privilege
                                                                                                                                           <research@fusiongps.com                                the purpose of providing legal advice
                                                                                                                                           >
                                                                                                                                           Patrick Corcoran
                                                                                                                                           <pcorcoran@fusiongps.co
                                                                                                                                           m>; Laura Seago                                        Confidential communication regarding research prepared at the
                                                                                                                                                                      Attorney work product;
PRIV0000373   PRIV0000373   Email      1-Nov-16 Jason Felch <jfelch@fusiongps.com>           Peter Fritsch <pfritsch@fusiongps.com>        <lseago@fusiongps.com>;                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                      Attorney-client privilege
                                                                                                                                           Research                                               the purpose of providing legal advice
                                                                                                                                           <research@fusiongps.com
                                                                                                                                           >
                                                                                                                                           Patrick Corcoran
                                                                                                                                           <pcorcoran@fusiongps.co
                                                                                                                                           m>; Laura Seago                                        Confidential communication regarding research prepared at the
                                                                                                                                                                      Attorney work product;
PRIV0000374   PRIV0000374   Email      1-Nov-16 pfritsch@fusiongps.com                       Jason Felch <jfelch@fusiongps.com>            <lseago@fusiongps.com>;                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                      Attorney-client privilege
                                                                                                                                           Research                                               the purpose of providing legal advice
                                                                                                                                           <research@fusiongps.com
                                                                                                                                           >
                                                                                                                                           Jason Felch
                                                                                                                                           <jfelch@fusiongps.com>;
                                                                                                                                           Patrick Corcoran
                                                                                                                                           <pcorcoran@fusiongps.co                                Confidential communication regarding research prepared at the
                                                                                                                                                                      Attorney work product;
PRIV0000375   PRIV0000375   Email      1-Nov-16 Thomas Catan <tcatan@fusiongps.com>          Peter Fritsch <pfritsch@fusiongps.com>        m>; Laura Seago                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                      Attorney-client privilege
                                                                                                                                           <lseago@fusiongps.com>;                                the purpose of providing legal advice
                                                                                                                                           Research
                                                                                                                                           <research@fusiongps.com
                                                                                                                                           >
                                                                                                                                           Peter Fritsch
                                                                                                                                           <pfritsch@fusiongps.com>                               Confidential communication regarding research prepared at the
                                                                                                                                                                      Attorney work product;
PRIV0000376   PRIV0000376   Email      1-Nov-16 Laura Seago <lseago@fusiongps.com>           Patrick Corcoran <pcorcoran@fusiongps.com>    ; Research                                             direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                      Attorney-client privilege
                                                                                                                                           <research@fusiongps.com                                the purpose of providing legal advice
                                                                                                                                           >
                                                                                                                                           Patrick Corcoran
                                                                                                                                           <pcorcoran@fusiongps.co
                                                                                                                                           m>; Peter Fritsch                                      Confidential communication regarding research prepared at the
                                                                                                                                                                      Attorney work product;
PRIV0000377   PRIV0000377   Email      1-Nov-16 Jason Felch <jfelch@fusiongps.com>           Laura Seago <lseago@fusiongps.com>            <pfritsch@fusiongps.com>                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                      Attorney-client privilege
                                                                                                                                           ; Research                                             the purpose of providing legal advice
                                                                                                                                           <research@fusiongps.com
                                                                                                                                           >
                                                                                                                                           Jason Felch
                                                                                                                                           <jfelch@fusiongps.com>;
                                                                                                                                           Patrick Corcoran
                                                                                                                                           <pcorcoran@fusiongps.co                                Confidential communication regarding research prepared at the
                                                                                                                                                                      Attorney work product;
PRIV0000378   PRIV0000378   Email      1-Nov-16 Peter Fritsch <pfritsch@fusiongps.com>       Thomas Catan <tcatan@fusiongps.com>           m>; Laura Seago                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                      Attorney-client privilege
                                                                                                                                           <lseago@fusiongps.com>;                                the purpose of providing legal advice
                                                                                                                                           Research
                                                                                                                                           <research@fusiongps.com
                                                                                                                                           >
                                                                                                                                           Jason Felch
                                                                                                                                           <jfelch@fusiongps.com>;
                                                                                                                                           Laura Seago                                            Confidential communication regarding research prepared at the
                                                                                             Peter Fritsch <pfritsch@fusiongps.com>;                                  Attorney work product;
PRIV0000379   PRIV0000379   Email      1-Nov-16 Patrick Corcoran <pcorcoran@fusiongps.com>                                                 <lseago@fusiongps.com>;                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                             Thomas Catan <tcatan@fusiongps.com>                                      Attorney-client privilege
                                                                                                                                           Research                                               the purpose of providing legal advice
                                                                                                                                           <research@fusiongps.com
                                                                                                                                           >
                                                                                                                                                                                                  Confidential communication regarding research prepared at the
                                                                                                                                                                      Attorney work product;
PRIV0000380   PRIV0000380   Email      1-Nov-16 Glenn Simpson <gsimpson@fusiongps.com>       Peter Fritsch <pfritsch@fusiongps.com>                                                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                      Attorney-client privilege
                                                                                                                                                                                                  the purpose of providing legal advice
                                                                                                                                                                                                  Confidential communication regarding research prepared at the
                                                                                                                                                                      Attorney work product;
PRIV0000381   PRIV0000381   Email      1-Nov-16 Peter Fritsch <pfritsch@fusiongps.com>       Glenn Simpson <gsimpson@fusiongps.com>                                                               direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                      Attorney-client privilege
                                                                                                                                                                                                  the purpose of providing legal advice
                                                                                                                                           Jason Felch
                                                                                                                                           <jfelch@fusiongps.com>;
                                                                                             Patrick Corcoran <pcorcoran@fusiongps.com>;   Laura Seago                                            Confidential communication regarding research prepared at the
                                                                                                                                                                      Attorney work product;
PRIV0000382   PRIV0000382   Email      1-Nov-16 Jake Berkowitz <jberkowitz@fusiongps.com>    Peter Fritsch <pfritsch@fusiongps.com>;       <lseago@fusiongps.com>;                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                      Attorney-client privilege
                                                                                             Thomas Catan <tcatan@fusiongps.com>           Glenn Simpson                                          the purpose of providing legal advice
                                                                                                                                           <gsimpson@fusiongps.co
                                                                                                                                           m>
                                         Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 21 of 26


                                                                                                                                                     Jason Felch
                                                                                                                                                     <jfelch@fusiongps.com>;
                                                                                                     Patrick Corcoran <pcorcoran@fusiongps.com>;     Laura Seago                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000383   PRIV0000383   Email           1-Nov-16 Jake Berkowitz <jberkowitz@fusiongps.com>       Peter Fritsch <pfritsch@fusiongps.com>;         <lseago@fusiongps.com>;                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                     Thomas Catan <tcatan@fusiongps.com>             Research                                               the purpose of providing legal advice
                                                                                                                                                     <research@fusiongps.com
                                                                                                                                                     >
                                                                                                                                                     Patrick Corcoran
                                                                                                                                                     <pcorcoran@fusiongps.co
                                                                                                                                                     m>; Thomas Catan
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                     <tcatan@fusiongps.com>;    Attorney work product;
PRIV0000384   PRIV0000384   Email           1-Nov-16 Peter Fritsch <pfritsch@fusiongps.com>          Jake Berkowitz <jberkowitz@fusiongps.com>                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                     Jason Felch                Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                     <jfelch@fusiongps.com>;
                                                                                                                                                     Laura Seago
                                                                                                                                                     <lseago@fusiongps.com>
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000385   PRIV0000385   Email           1-Nov-16 Jake Berkowitz <jberkowitz@fusiongps.com>       Peter Fritsch <pfritsch@fusiongps.com>                                                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                                                                            Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                Attorney work product;
PRIV0000386   PRIV0000385   Attachment                                                                                                                                                                      and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            legal advice
                                                                                                     Patrick Corcoran <pcorcoran@fusiongps.com>;                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000387   PRIV0000387   Email           1-Nov-16 pfritsch@fusiongps.com                          Laura Seago <lseago@fusiongps.com>; Thomas                                                             direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                     Catan <tcatan@fusiongps.com>                                                                           the purpose of providing legal advice
                                                                                                                                                                                                            Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                Attorney work product;
PRIV0000388   PRIV0000387   Attachment                                                                                                                                                                      and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            legal advice
                                                                                                                                                                                                            Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                Attorney work product;
PRIV0000389   PRIV0000387   Attachment                                                                                                                                                                      and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            legal advice
                                                                                                     Peter Fritsch <pfritsch@fusiongps.com>; Laura                                                          Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000390   PRIV0000390   Email           1-Nov-16 Patrick Corcoran <pcorcoran@fusiongps.com>      Seago <lseago@fusiongps.com>; Thomas Catan                                                             direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                     <tcatan@fusiongps.com>                                                                                 the purpose of providing legal advice
                                                                                                     Peter Fritsch <pfritsch@fusiongps.com>; Laura                                                          Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000391   PRIV0000391   Email           1-Nov-16 Patrick Corcoran <pcorcoran@fusiongps.com>      Seago <lseago@fusiongps.com>; Thomas Catan                                                             direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                     <tcatan@fusiongps.com>                                                                                 the purpose of providing legal advice
                                                                                                                                                                                                            Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                Attorney work product;
PRIV0000392   PRIV0000391   Attachment                                                                                                                                                                      and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            legal advice
                                                                                                                                                     Peter Fritsch
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                     <pfritsch@fusiongps.com>   Attorney work product;
PRIV0000393   PRIV0000393   Email           1-Nov-16 Thomas Catan <tcatan@fusiongps.com>             Patrick Corcoran <pcorcoran@fusiongps.com>                                                             direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                     ; Laura Seago              Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                     <lseago@fusiongps.com>
                                                                                                     Peter Fritsch <pfritsch@fusiongps.com>; Glenn
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                     Simpson <gsimpson@fusiongps.com>; Jake                                     Attorney work product;
PRIV0000394   PRIV0000394   Email           1-Nov-16 Edward Baumgartner <edward@edward-austin.com>                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                     Berkowitz <jberkowitz@fusiongps.com>; Patrick                              Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                     Corcoran <pcorcoran@fusiongps.com>
                                                                                                     Patrick Corcoran <pcorcoran@fusiongps.com>;                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000395   PRIV0000395   Email           1-Nov-16 Laura Seago <lseago@fusiongps.com>              Peter Fritsch <pfritsch@fusiongps.com>;                                                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                     Thomas Catan <tcatan@fusiongps.com>                                                                    the purpose of providing legal advice
                                                                                                                                                                                                            Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                Attorney work product;
PRIV0000396   PRIV0000395   Attachment                                                                                                                                                                      and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            legal advice
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000397   PRIV0000397   Email           1-Nov-16 Jason Felch <jfelch@fusiongps.com>              Peter Fritsch <pfritsch@fusiongps.com>                                                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000398   PRIV0000398   Email           1-Nov-16 Peter Fritsch <pfritsch@fusiongps.com>          Jason Felch <jfelch@fusiongps.com>                                                                     direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000399   PRIV0000399   Email           1-Nov-16 Jason Felch <jfelch@fusiongps.com>              Peter Fritsch <pfritsch@fusiongps.com>                                                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000400   PRIV0000400   Email           1-Nov-16 Peter Fritsch <pfritsch@fusiongps.com>          Jason Felch <jfelch@fusiongps.com>                                                                     direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                                                                            Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                Attorney work product;
PRIV0000401   PRIV0000400   Attachment                                                                                                                                                                      and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            legal advice
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                     Michael A. Sussmann                                                        Attorney work product;
PRIV0000402   PRIV0000402   Email           1-Nov-16 Peter Fritsch <pfritsch@fusiongps.com>                                                                                                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                     <MSussmann@perkinscoie.com>                                                Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                         Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 22 of 26


                                                                                                                                                                                                            Confidential research prepared at the direction of Perkins Coie
                                                                                                                                                                                Attorney work product;
PRIV0000403   PRIV0000402   Attachment                                                                                                                                                                      and in anticipation of litigation, and for the purpose of providing
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            legal advice
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                       Sussmann, Michael A. (Perkins Coie)                                                                                      Attorney work product;
PRIV0000404   PRIV0000404   Email           1-Nov-16                                                 Peter Fritsch <pfritsch@fusiongps.com>                                                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                       <MSussmann@perkinscoie.com>                                                                                              Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                     Sussmann, Michael A. (Perkins Coie)                                        Attorney work product;
PRIV0000405   PRIV0000405   Email           1-Nov-16 Peter Fritsch <pfritsch@fusiongps.com>                                                                                                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                     <MSussmann@perkinscoie.com>                                                Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                     Glenn Simpson <gsimpson@fusiongps.com>;
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                     Peter Fritsch <pfritsch@fusiongps.com>;                                    Attorney work product;
PRIV0000406   PRIV0000406   Email           1-Nov-16 Jake Berkowitz <jberkowitz@fusiongps.com>                                                                                                              direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                     Edward Baumgartner <edward@edward-                                         Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                     austin.com>
                                                                                                                                                     Peter Fritsch
                                                                                                                                                     <pfritsch@fusiongps.com>                               Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000407   PRIV0000407   Email           1-Nov-16 Edward Baumgartner <edward@edward-austin.com>   Jake Berkowitz <jberkowitz@fusiongps.com>       ; Glenn Simpson                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                     <gsimpson@fusiongps.co                                 the purpose of providing legal advice
                                                                                                                                                     m>
                                                                                                     Peter Fritsch <pfritsch@fusiongps.com>; Glenn
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                     Simpson <gsimpson@fusiongps.com>; Patrick                                  Attorney work product;
PRIV0000408   PRIV0000408   Email           1-Nov-16 Edward Baumgartner <edward@edward-austin.com>                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                     Corcoran <pcorcoran@fusiongps.com>; Jake                                   Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                     Berkowitz <jberkowitz@fusiongps.com>
                                                                                                                                                     Peter Fritsch
                                                                                                                                                     <pfritsch@fusiongps.com>                               Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000409   PRIV0000409   Email           1-Nov-16 Edward Baumgartner <edward@edward-austin.com>   Jake Berkowitz <jberkowitz@fusiongps.com>       ; Glenn Simpson                                        direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                     <gsimpson@fusiongps.co                                 the purpose of providing legal advice
                                                                                                                                                     m>
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000410   PRIV0000409   Attachment                                                                                                                                                                      direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                     Glenn Simpson <gsimpson@fusiongps.com>;                                                                Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000411   PRIV0000411   Email           2-Nov-16 Patrick Corcoran <pcorcoran@fusiongps.com>      Peter Fritsch <pfritsch@fusiongps.com>; Jake                                                           direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                     Berkowitz <jberkowitz@fusiongps.com>                                                                   the purpose of providing legal advice
                                                                                                     Peter Fritsch <pfritsch@fusiongps.com>; Glenn
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                     Simpson <gsimpson@fusiongps.com>; Jake                                     Attorney work product;
PRIV0000412   PRIV0000412   Email           2-Nov-16 Edward Baumgartner <edward@edward-austin.com>                                                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                     Berkowitz <jberkowitz@fusiongps.com>; Patrick                              Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                     Corcoran <pcorcoran@fusiongps.com>
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000413   PRIV0000413   Email           3-Nov-16 Glenn Simpson <gsimpson@fusiongps.com>          Peter Fritsch <pfritsch@fusiongps.com>                                                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                     Peter Fritsch <pfritsch@fusiongps.com>;
                                                                                                     Edward Baumgartner <edward@edward-                                                                     Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000414   PRIV0000414   Email           3-Nov-16 Glenn Simpson <gsimpson@fusiongps.com>          austin.com>; Patrick Corcoran                                                                          direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                     <pcorcoran@fusiongps.com>; Jake Berkowitz                                                              the purpose of providing legal advice
                                                                                                     <jberkowitz@fusiongps.com>
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                     Thomas Catan               Attorney work product;
PRIV0000415   PRIV0000415   Email           3-Nov-16 Patrick Corcoran <pcorcoran@fusiongps.com>      Peter Fritsch <pfritsch@fusiongps.com>                                                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                     <tcatan@fusiongps.com>     Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                                                                            Confidential communication regarding research prepared at the
                                                                                                                                                     Thomas Catan               Attorney work product;
PRIV0000416   PRIV0000416   Email           3-Nov-16 pfritsch@fusiongps.com                          Patrick Corcoran <pcorcoran@fusiongps.com>                                                             direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                     <tcatan@fusiongps.com>     Attorney-client privilege
                                                                                                                                                                                                            the purpose of providing legal advice
                                                                                                                                                     Patrick Corcoran
                                                                                                                                                     <pcorcoran@fusiongps.co                                Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000417   PRIV0000417   Email           3-Nov-16 Thomas Catan <tcatan@fusiongps.com>             Peter Fritsch <pfritsch@fusiongps.com>          m>; Research                                           direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                     <research@fusiongps.com                                the purpose of providing legal advice
                                                                                                                                                     >
                                                                                                                                                     Patrick Corcoran
                                                                                                                                                     <pcorcoran@fusiongps.co                                Confidential communication regarding research prepared at the
                                                                                                     Thomas Catan <tcatan@fusiongps.com>; Peter                                 Attorney work product;
PRIV0000418   PRIV0000418   Email           3-Nov-16 Laura Seago <lseago@fusiongps.com>                                                              m>; Research                                           direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                     Fritsch <pfritsch@fusiongps.com>                                           Attorney-client privilege
                                                                                                                                                     <research@fusiongps.com                                the purpose of providing legal advice
                                                                                                                                                     >
                                                                                                                                                     Thomas Catan
                                                                                                                                                     <tcatan@fusiongps.com>;
                                                                                                                                                     Patrick Corcoran                                       Confidential communication regarding research prepared at the
                                                                                                                                                                                Attorney work product;
PRIV0000419   PRIV0000419   Email           3-Nov-16 Peter Fritsch <pfritsch@fusiongps.com>          Laura Seago <lseago@fusiongps.com>              <pcorcoran@fusiongps.co                                direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                                Attorney-client privilege
                                                                                                                                                     m>; Research                                           the purpose of providing legal advice
                                                                                                                                                     <research@fusiongps.com
                                                                                                                                                     >
                                             Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 23 of 26


                                                                                                                                                   Thomas Catan
                                                                                                                                                   <tcatan@fusiongps.com>;
                                                                                                                                                   Patrick Corcoran                                        Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000420   PRIV0000420   Email               3-Nov-16 Laura Seago <lseago@fusiongps.com>            Peter Fritsch <pfritsch@fusiongps.com>      <pcorcoran@fusiongps.co                                 direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                   m>; Research                                            the purpose of providing legal advice
                                                                                                                                                   <research@fusiongps.com
                                                                                                                                                   >
                                                                                                                                                                                                           Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000421   PRIV0000421   Email               3-Nov-16 Peter Fritsch <pfritsch@fusiongps.com>        Laura Seago <lseago@fusiongps.com>                                                                  direction of Perkins Coie and in anticipation of litigation, and for
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                           the purpose of providing legal advice
                                                                                                                                                                                                           Confidential communication regarding research prepared at the
                                                                                                       Glenn Simpson <gsimpson@fusiongps.com>;                                Attorney work product;
PRIV0000422   PRIV0000422   Email               23-Nov-16 Taylor Sears <tsears@fusiongps.com>                                                                                                              direction of Baker Hostetler and in anticipation of litigation, and
                                                                                                       Peter Fritsch <pfritsch@fusiongps.com>                                 Attorney-client privilege
                                                                                                                                                                                                           for the purpose of providing legal advice
                                                                                                                                                                                                           Confidential research prepared at the direction of Baker
                                                                                                                                                                              Attorney work product;
PRIV0000423   PRIV0000422   Attachment                                                                                                                                                                     Hostetler and in anticipation of litigation, and for the purpose of
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                           providing legal advice
                                                                                                                                                                                                           Confidential communication regarding research prepared at the
                                                                                                       Glenn Simpson <gsimpson@fusiongps.com>;                                Attorney work product;
PRIV0000424   PRIV0000424   Email               23-Nov-16 Taylor Sears <tsears@fusiongps.com>                                                                                                              direction of Baker Hostetler and in anticipation of litigation, and
                                                                                                       Peter Fritsch <pfritsch@fusiongps.com>                                 Attorney-client privilege
                                                                                                                                                                                                           for the purpose of providing legal advice
                                                                                                                                                                                                           Confidential research prepared at the direction of Baker
                                                                                                                                                                              Attorney work product;
PRIV0000425   PRIV0000424   Attachment                                                                                                                                                                     Hostetler and in anticipation of litigation, and for the purpose of
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                           providing legal advice
                                                                                                       Veselnitskaya Nataliya                                                                              Confidential communication regarding research prepared at the
                                                                                                                                                                              Attorney work product;
PRIV0000426   PRIV0000426   Email               23-Nov-16 Glenn Simpson <gsimpson@fusiongps.com>       <odranoel1519@gmail.com>; Mark Cymrot                                                               direction of Baker Hostetler and in anticipation of litigation, and
                                                                                                                                                                              Attorney-client privilege
                                                                                                       <mcymrot@bakerlaw.com>                                                                              for the purpose of providing legal advice
                                                                                                                                                                                                           Confidential research prepared at the direction of Baker
                                                                                                                                                                              Attorney work product;
PRIV0000427   PRIV0000426   Attachment                                                                                                                                                                     Hostetler and in anticipation of litigation, and for the purpose of
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                           providing legal advice
                                                                                                                                                                                                           Confidential research prepared at the direction of counsel and in
                                                                                                                                                                              Attorney work product;
PRIV0000430   PRIV0000430   Loose Document                                                                                                                                                                 anticipation of litigation, and for the purpose of obtaining legal
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                           advice
                                                                                                                                                                                                           Confidential research prepared at the direction of counsel and in
                                                                                                                                                                              Attorney work product;
PRIV0000431   PRIV0000431   Loose Document                                                                                                                                                                 anticipation of litigation, and for the purpose of obtaining legal
                                                                                                                                                                              Attorney-client privilege
                                                                                                                                                                                                           advice
                                                                                                                                                                              Attorney-Client privilege;
                                                                                                                                                   Glenn Simpson
                                                                                                                                                                              attorney work product;       Confidential communication in anticipation of litigation and for
PRIV0000432   PRIV0000432   Email               24-May-17 Cain, Nicola - RPC <nicola.cain@rpc.co.uk>   Josh Levy <jal@cunninghamlevy.com>          <gsimpson@fusiongps.co
                                                                                                                                                                              protected by the common      the purpose of providing legal advice
                                                                                                                                                   m>
                                                                                                                                                                              interest doctrine
                                                                                                                                                                              Attorney-Client privilege;
                                                                                                                                                                              attorney work product;       Confidential communication in anticipation of litigation and for
PRIV0000433   PRIV0000432   Attachment
                                                                                                                                                                              protected by the common      the purpose of providing legal advice
                                                                                                                                                                              interest doctrine
                                                                                                                                                                              Attorney-Client privilege;
                                                                                                                                                                              attorney work product;       Confidential communication in anticipation of litigation and for
PRIV0000434   PRIV0000432   Attachment
                                                                                                                                                                              protected by the common      the purpose of providing legal advice
                                                                                                                                                                              interest doctrine
                                                                                                                                                                              Attorney-Client privilege;
                                                                                                                                                   Glenn Simpson
                                                                                                                                                                              attorney work product;       Confidential communication in anticipation of litigation and for
PRIV0000435   PRIV0000435   Email               24-May-17 Cain, Nicola - RPC <Nicola.Cain@rpc.co.uk>   Josh Levy <jal@cunninghamlevy.com>          <gsimpson@fusiongps.co
                                                                                                                                                                              protected by the common      the purpose of providing legal advice
                                                                                                                                                   m>
                                                                                                                                                                              interest doctrine
                                                                                                                                                                              Attorney-Client privilege;
                                                                                                                                                                              attorney work product;       Confidential communication in anticipation of litigation and for
PRIV0000436   PRIV0000435   Attachment
                                                                                                                                                                              protected by the common      the purpose of providing legal advice
                                                                                                                                                                              interest doctrine
                                                                                                                                                                              Attorney-Client privilege;
                                                                                                                                                                              attorney work product;       Confidential communication in anticipation of litigation and for
PRIV0000437   PRIV0000435   Attachment
                                                                                                                                                                              protected by the common      the purpose of providing legal advice
                                                                                                                                                                              interest doctrine
                                                                                                       William W. Taylor <wtaylor@zuckerman.com>; gsimpson@fusiongps.com;
                                                                                                                                                                              Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000438   PRIV0000438   Email               24-May-17 Josh Levy <jal@cunninghamlevy.com>           Steven M. Salky <Ssalky@zuckerman.com>; Bob Peter Fritsch
                                                                                                                                                                              attorney work product        the purpose of providing legal advice
                                                                                                       Muse <rmuse@cunninghamlevy.com>             <pfritsch@fusiongps.com>
                                                                                                                                                                              Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000439   PRIV0000438   Attachment
                                                                                                                                                                              attorney work product        the purpose of providing legal advice
                                                                                                                                                                              Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000440   PRIV0000438   Attachment
                                                                                                                                                                              attorney work product        the purpose of providing legal advice
                                                                                                                                                                              Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000441   PRIV0000438   Attachment
                                                                                                                                                                              attorney work product        the purpose of providing legal advice
                                                                                                                                                                              Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000442   PRIV0000438   Attachment
                                                                                                                                                                              attorney work product        the purpose of providing legal advice
                                         Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 24 of 26


                                                                                                                                           Glenn Simpson
                                                                                               William W. Taylor <wtaylor@zuckerman.com>;
                                                                                                                                           <gsimpson@fusiongps.co     Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000443   PRIV0000443   Email           24-May-17 Josh Levy <jal@cunninghamlevy.com>       Steven M. Salky <ssalky@zuckerman.com>; Bob
                                                                                                                                           m>; Peter Fritsch          attorney work product        the purpose of providing legal advice
                                                                                               Muse <rmuse@cunninghamlevy.com>
                                                                                                                                           <pfritsch@fusiongps.com>
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000444   PRIV0000443   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000445   PRIV0000443   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000446   PRIV0000443   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000447   PRIV0000443   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                           Glenn Simpson
                                                                                               William W. Taylor <wtaylor@zuckerman.com>;
                                                                                                                                           <gsimpson@fusiongps.co     Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000448   PRIV0000448   Email           24-May-17 Josh Levy <jal@cunninghamlevy.com>       Steven M. Salky <Ssalky@zuckerman.com>; Bob
                                                                                                                                           m>; Peter Fritsch          attorney work product        the purpose of providing legal advice
                                                                                               Muse <rmuse@cunninghamlevy.com>
                                                                                                                                           <pfritsch@fusiongps.com>
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000449   PRIV0000448   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000450   PRIV0000448   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000451   PRIV0000448   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000452   PRIV0000448   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                            Josh Levy
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000453   PRIV0000453   Email           25-May-17 Glenn Simpson <gsimpson@fusiongps.com>   Mark Stephens <mark.stephens@hkfsi.com>      <jal@cunninghamlevy.com
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                            >
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000454   PRIV0000453   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000455   PRIV0000453   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                            Josh Levy
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000456   PRIV0000456   Email           25-May-17 Glenn Simpson <gsimpson@fusiongps.com>   Mark Stephens <Mark.Stephens@hkfsi.com>      <jal@cunninghamlevy.com
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                            >
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000457   PRIV0000456   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000458   PRIV0000456   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                               Glenn Simpson <gsimpson@fusiongps.com>;                                Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000459   PRIV0000459   Email           29-May-17 Josh Levy <jal@cunninghamlevy.com>
                                                                                               Peter Fritsch <pfritsch@fusiongps.com>                                 attorney work product        the purpose of providing legal advice
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000460   PRIV0000459   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000461   PRIV0000459   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                               Glenn Simpson <gsimpson@fusiongps.com>;                                Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000462   PRIV0000462   Email           29-May-17 Josh Levy <jal@cunninghamlevy.com>
                                                                                               Peter Fritsch <pfritsch@fusiongps.com>                                 attorney work product        the purpose of providing legal advice
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000463   PRIV0000462   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000464   PRIV0000462   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                               Peter Fritsch <pfritsch@fusiongps.com>; Glenn Tracy Schmaler           Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000465   PRIV0000465   Email           19-Jul-17 Josh Levy <jal@cunninghamlevy.com>
                                                                                               Simpson <gsimpson@fusiongps.com>              <tschmaler@kivvit.com>   attorney work product        the purpose of providing legal advice
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000466   PRIV0000465   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                            Bob Muse
                                                                                               Peter Fritsch <pfritsch@fusiongps.com>;                                Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000467   PRIV0000467   Email           20-Jul-17 Josh Levy <jal@cunninghamlevy.com>                                                    <rmuse@cunninghamlevy.
                                                                                               Research <research@fusiongps.com>                                      attorney work product        the purpose of providing legal advice
                                                                                                                                            com>
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000468   PRIV0000467   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                            Bob Muse
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000469   PRIV0000469   Email           20-Jul-17 Josh Levy <jal@cunninghamlevy.com>       Peter Fritsch <pfritsch@fusiongps.com>       <rmuse@cunninghamlevy.
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                            com>
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000470   PRIV0000469   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                            Erica Castro              Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000471   PRIV0000471   Email           20-Jul-17 Peter Fritsch <pfritsch@fusiongps.com>   Research <research@fusiongps.com>
                                                                                                                                            <ecastro@fusiongps.com>   attorney work product        the purpose of providing legal advice
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000472   PRIV0000471   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                                                                                                                                                      Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000473   PRIV0000471   Attachment
                                                                                                                                                                      attorney work product        the purpose of providing legal advice
                                             Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 25 of 26


                                                                                                                                                Salky, Steven M.
                                                                                                                                                <Ssalky@zuckerman.com>
                                                                                                                                                ; Taylor, William W.
                                                                                                                                                <wtaylor@zuckerman.com     Attorney-Client privilege;   Confidential communication in anticipation of litigation and for
PRIV0000474   PRIV0000474   Email               24-Jul-17 Josh Levy <jal@cunninghamlevy.com>       Glenn Simpson <gsimpson@fusiongps.com>
                                                                                                                                                >; Bob Muse                attorney work product        the purpose of providing legal advice
                                                                                                                                                <rmuse@cunninghamlevy.
                                                                                                                                                com>; Peter Fritsch
                                                                                                                                                <pfritsch@fusiongps.com>

                                                                                                                                                Glenn Simpson
                                                                                                                                                <gsimpson@fusiongps.co
                                                                                                                                                m>; Joshua Levy
                                                                                                                                                <jal@cunninghamlevy.com    Attorney-Client privilege;   Confidential communication with counsel in anticipation of
PRIV0000475   PRIV0000475   Email               26-Jul-17 Peter Fritsch <pfritsch@fusiongps.com>   Thomas Catan <tcatan@fusiongps.com>
                                                                                                                                                >; Tracy Schmaler          attorney work product        litigation and for the purpose of obtaining legal advice
                                                                                                                                                <tschmaler@kivvit.com>;
                                                                                                                                                Neil King
                                                                                                                                                <nking@fusiongps.com>
                                                                                                                                                                           Attorney-Client privilege;   Confidential communication with counsel in anticipation of
PRIV0000476   PRIV0000476   Email               29-Jul-17 Glenn Simpson <gsimpson@fusiongps.com>   Josh Levy <jal@cunninghamlevy.com>
                                                                                                                                                                           attorney work product        litigation and for the purpose of obtaining legal advice
                                                                                                                                                                                                        Confidential research prepared at the direction of counsel and in
                                                                                                                                                                           Attorney-Client privilege;
PRIV0000477   PRIV0000476   Attachment                                                                                                                                                                  anticipation of litigation, and for the purpose of obtaining legal
                                                                                                                                                                           attorney work product
                                                                                                                                                                                                        advice
                                                                                                   Tracy Schmaler <tschmaler@kivvit.com>;                                  Attorney-Client privilege;   Confidential communication with counsel in anticipation of
PRIV0000478   PRIV0000478   Email               4-Aug-17 Thomas Catan <tcatan@fusiongps.com>
                                                                                                   Joshua Levy <jal@cunninghamlevy.com>                                    attorney work product        litigation and for the purpose of obtaining legal advice
                                                                                                                                                                                                        Confidential research prepared at the direction of counsel and in
                                                                                                                                                                           Attorney-Client privilege;
PRIV0000479   PRIV0000478   Attachment                                                                                                                                                                  anticipation of litigation, and for the purpose of obtaining legal
                                                                                                                                                                           attorney work product
                                                                                                                                                                                                        advice
                                                                                                                                                                           Attorney-Client privilege;   Confidential communication with counsel in anticipation of
PRIV0000480   PRIV0000480   Email               4-Aug-17 Thomas Catan <tcatan@fusiongps.com>       Jake Berkowitz <jberkowitz@fusiongps.com>
                                                                                                                                                                           attorney work product        litigation and for the purpose of obtaining legal advice
                                                                                                                                                                                                        Confidential research prepared at the direction of counsel and in
                                                                                                                                                                           Attorney-Client privilege;
PRIV0000481   PRIV0000480   Attachment                                                                                                                                                                  anticipation of litigation, and for the purpose of obtaining legal
                                                                                                                                                                           attorney work product
                                                                                                                                                                                                        advice
                                                                                                                                                                                                        Confidential research prepared at the direction of counsel and in
                                                                                                                                                                           Attorney-Client privilege;
PRIV0000482   PRIV0000480   Attachment                                                                                                                                                                  anticipation of litigation, and for the purpose of obtaining legal
                                                                                                                                                                           attorney work product
                                                                                                                                                                                                        advice
                                                                                                                                                                           Attorney-Client privilege;   Confidential communication with counsel in anticipation of
PRIV0000483   PRIV0000483   Email               4-Aug-17 Thomas Catan <tcatan@fusiongps.com>       Jake Berkowitz <jberkowitz@fusiongps.com>
                                                                                                                                                                           attorney work product        litigation and for the purpose of obtaining legal advice
                                                                                                                                                                                                        Confidential research prepared at the direction of counsel and in
                                                                                                                                                                           Attorney-Client privilege;
PRIV0000484   PRIV0000483   Attachment                                                                                                                                                                  anticipation of litigation, and for the purpose of obtaining legal
                                                                                                                                                                           attorney work product
                                                                                                                                                                                                        advice
                                                                                                                                                                                                        Confidential research prepared at the direction of counsel and in
                                                                                                                                                                           Attorney-Client privilege;
PRIV0000485   PRIV0000483   Attachment                                                                                                                                                                  anticipation of litigation, and for the purpose of obtaining legal
                                                                                                                                                                           attorney work product
                                                                                                                                                                                                        advice
                                                                                                   Tracy Schmaler <tschmaler@kivvit.com>;                                  Attorney-Client privilege;   Confidential communication with counsel in anticipation of
PRIV0000486   PRIV0000486   Email               5-Aug-17 Thomas Catan <tcatan@fusiongps.com>
                                                                                                   Joshua Levy <jal@cunninghamlevy.com>                                    attorney work product        litigation and for the purpose of obtaining legal advice
                                                                                                                                                                                                        Confidential research prepared at the direction of counsel and in
                                                                                                                                                                           Attorney-Client privilege;
PRIV0000487   PRIV0000486   Attachment                                                                                                                                                                  anticipation of litigation, and for the purpose of obtaining legal
                                                                                                                                                                           attorney work product
                                                                                                                                                                                                        advice
                                                                                                   Tracy Schmaler <tschmaler@kivvit.com>;                                  Attorney-Client privilege;   Confidential communication with counsel in anticipation of
PRIV0000488   PRIV0000488   Email               5-Aug-17 Thomas Catan <tcatan@fusiongps.com>
                                                                                                   Joshua Levy <jal@cunninghamlevy.com>                                    attorney work product        litigation and for the purpose of obtaining legal advice
                                                                                                                                                                                                        Confidential research prepared at the direction of counsel and in
                                                                                                                                                                           Attorney-Client privilege;
PRIV0000489   PRIV0000488   Attachment                                                                                                                                                                  anticipation of litigation, and for the purpose of obtaining legal
                                                                                                                                                                           attorney work product
                                                                                                                                                                                                        advice
                                                                                                   Josh Levy <jal@cunninghamlevy.com>; Thomas                              Attorney-Client privilege;   Confidential communication with counsel in anticipation of
PRIV0000490   PRIV0000490   Email               6-Aug-17 Tracy Schmaler <tschmaler@kivvit.com>
                                                                                                   Catan <tcatan@fusiongps.com>                                            attorney work product        litigation and for the purpose of obtaining legal advice
                                                                                                                                                                                                        Confidential research prepared at the direction of counsel and in
                                                                                                                                                                           Attorney-Client privilege;
PRIV0000491   PRIV0000490   Attachment                                                                                                                                                                  anticipation of litigation, and for the purpose of obtaining legal
                                                                                                                                                                           attorney work product
                                                                                                                                                                                                        advice
                                                                                                   Glenn Simpson <gsimpson@fusiongps.com>;      Josh Levy
                                                                                                                                                                           Attorney-Client privilege;   Confidential communication with counsel in anticipation of
PRIV0000492   PRIV0000492   Email               31-Aug-17 Tracy Schmaler <tschmaler@kivvit.com>    Peter Cunningham                             <jal@cunninghamlevy.com
                                                                                                                                                                           attorney work product        litigation and for the purpose of obtaining legal advice
                                                                                                   <pcunningham@educationpost.org>              >
                                                                                                                                                                                                        Confidential research prepared at the direction of counsel and in
                                                                                                                                                                           Attorney-Client privilege;
PRIV0000493   PRIV0000492   Attachment                                                                                                                                                                  anticipation of litigation, and for the purpose of obtaining legal
                                                                                                                                                                           attorney work product
                                                                                                                                                                                                        advice
                                                                                                                                                                                                        Confidential research prepared at the direction of counsel and in
                                                                                                                                                                           Attorney-Client privilege;
PRIV0000494   PRIV0000492   Attachment                                                                                                                                                                  anticipation of litigation, and for the purpose of obtaining legal
                                                                                                                                                                           attorney work product
                                                                                                                                                                                                        advice
                                                                                                                                                                                                        Confidential research prepared at the direction of counsel and in
                                                                                                                                                                           Attorney-Client privilege;
PRIV0000495   PRIV0000495   Loose Document                                                                                                                                                              anticipation of litigation, and for the purpose of obtaining legal
                                                                                                                                                                           attorney work product
                                                                                                                                                                                                        advice
                                                                                                                                                                                                        Confidential research prepared at the direction of counsel and in
                                                                                                                                                                           Attorney-Client privilege;
PRIV0000496   PRIV0000496   Loose Document                                                                                                                                                              anticipation of litigation, and for the purpose of obtaining legal
                                                                                                                                                                           attorney work product
                                                                                                                                                                                                        advice
                                             Case 1:17-cv-02041-RJL Document 147-13 Filed 05/21/21 Page 26 of 26


                                                                                                                                     Confidential communication with Perkins Coie and in
                                                                                                        Attorney-Client privilege;
PRIV0000497   PRIV0000497   Loose Document                                                                                           anticipation of litigation, and for the purpose of providing legal
                                                                                                        attorney work product
                                                                                                                                     advice
